 


 
EXECUTION COPY
 
RECEIVABLES PURCHASE AGREEMENT
 
DATED AS OF April 8, 2004
 
Among
 
TRUCK RETAIL ACCOUNTS CORPORATION, AS SELLER,
 
NAVISTAR FINANCIAL CORPORATION, AS SERVICER,
 
JUPITER SECURITIZATION CORPORATION, AS CONDUIT
 
and
 
BANK ONE, NA (MAIN OFFICE CHICAGO),
 
AS AGENT
 


E-55

--------------------------------------------------------------------------------



 
RECEIVABLES PURCHASE AGREEMENT
 
THIS RECEIVABLES PURCHASE AGREEMENT dated as of April 8, 2004 is among Truck
Retail Accounts Corporation, a Delaware corporation ("Seller"), Navistar
Financial Corporation, a Delaware corporation ("Navistar"), as initial Servicer
(Navistar, together with Seller, the "Seller Parties" and each a "Seller
Party"), the entities listed on Schedule A to this Agreement (together with any
of their respective successors and assigns hereunder, the "Financial
Institutions"), Jupiter Securitization Corporation ("Conduit') and Bank One, NA
(Main Office Chicago), as agent for the Purchasers hereunder or any successor
agent hereunder (together with its successors and assigns hereunder, the
"Agent"). Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I.
 
PRELIMINARY STATEMENTS
 
Seller desires to transfer and assign Purchaser Interests to the Purchasers from
time to time.
 
Conduit may, in its absolute and sole discretion, purchase Purchaser Interests
from Seller from time to time.
 
In the event that Conduit declines to make any purchase, the Financial
Institutions shall, at the request of Seller, purchase Purchaser Interests from
time to time. In addition, the Financial Institutions have agreed to provide a
liquidity facility to Conduit in accordance with the terms hereof.
 
Bank One, NA (Main Office Chicago) has been requested and is willing to act as
Agent on behalf of Conduit and the Financial Institutions in accordance with the
terms hereof.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
 
ARTICLE I.
 
PURCHASE ARRANGEMENTS
     Section 1.1               Purchase Facility.
(a)            Upon the terms and subject to the conditions hereof, Seller may,
at its option, sell and assign Purchaser Interests to the Agent for the benefit
of one or more of the Purchasers. In accordance with the terms and conditions
set forth herein, Conduit may, at its option, instruct the Agent to purchase on
behalf of Conduit, or if Conduit shall decline to purchase, the Agent shall
purchase, on behalf of the Financial Institutions, Purchaser Interests from time
to time during the period from the date hereof to but not including the Facility
Termination Date in an aggregate amount not to exceed at such time the lesser of
(i) the Purchase Limit and (ii) the aggregate amount of the Commitments then
outstanding.

E-56

--------------------------------------------------------------------------------


 
(b)            Seller may, upon at least 10 Business Days' notice to the Agent,
terminate in whole or reduce in part, ratably among the Financial Institutions,
the unused portion of the Purchase Limit; provided that each partial reduction
of the Purchase Limit shall be in an amount equal to $5,000,000 or an integral
multiple thereof.
 
Section 1.2                                Increases. Seller shall provide the
Agent with at least two (2) Business Days' prior notice in a form set forth as
Exhibit II hereto of each Incremental Purchase (a "Purchase Notice"). Each
Purchase Notice shall be subject to Section 6.2 hereof and, except as set forth
below, shall be irrevocable and shall specify the requested Purchase Price
(which shall not be less than $1,000,000) and date of purchase and, in the case
of an Incremental Purchase to be funded by the Financial Institutions, the
requested Discount Rate and Tranche Period. Following receipt of a Purchase
Notice, the Agent will determine whether Conduit agrees to make the purchase. If
Conduit declines to make a proposed purchase, Seller may cancel the Purchase
Notice or, in the absence of such a cancellation, the Incremental Purchase of
the Purchaser Interest will be made by the Financial Institutions. On the date
of each Incremental Purchase, upon satisfaction of the applicable conditions
precedent set forth in Article VI, Conduit or the Financial Institutions, as
applicable, shall deposit to the Facility Account, in immediately available
funds, no later than 12:00 noon (Chicago time), an amount equal to (i) in the
case of Conduit, the aggregate Purchase Price of the Purchaser Interests Conduit
is then purchasing or (ii) in the case of a Financial Institution, such
Financial Institution's Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests the Financial Institutions are purchasing. Only five (5)
Purchase Notices may be presented in any calendar month; provided, however, at
any time daily settlement is occurring, a Purchase Notice for each Business Day
may be presented.
 
Section 1.3                                Decreases. Seller shall provide the
Agent with prior written notice in conformity with the Required Notice Period in
the form set forth as Exhibit XII hereto (a "Reduction Notice") of any proposed
reduction of Aggregate Capital from Collections or the Facility Account. Such
Reduction Notice shall designate (i) the date (the "Proposed Reduction Date")
upon which any such reduction of Aggregate Capital shall occur (which date shall
give effect to the applicable Required Notice Period), and (ii) the amount of
Aggregate Capital to be reduced which shall be applied ratably to the Purchaser
Interests of Conduit and the Financial Institutions in accordance with the
amount of Capital (if any) owing to Conduit, on the one hand, and the amount of
Capital (if any) owing to the Financial Institutions (ratably, based on their
respective Pro Rata Shares), on the other hand (the "Aggregate Reduction ").
Only one (1) Reduction Notice shall be outstanding at any time.
 
Section 1.4                                Payment Requirements. All amounts to
be paid or deposited by any Seller Party pursuant to any provision of this
Agreement shall be paid or deposited by such Seller Party or its agent in
accordance with the terms hereof no later than 11:00 a.m. (Chicago time) on the
day when due in immediately available funds, and if not received before 11:00
a.m. (Chicago time) shall be deemed to be received on the next succeeding
Business Day. If such amounts are payable to a Purchaser they shall be paid to
the Agent, for the account of such Purchaser, at 1 Bank One Plaza, Chicago,
Illinois 60670 until otherwise notified by the Agent.
 
E-57

--------------------------------------------------------------------------------


 
All computations of Yield, per annum fees calculated as part of any CP Costs,
per annum fees hereunder and per annum fees under the Fee Letter shall be made
on the basis of a year of 360 days for the actual number of days elapsed;
provided, however, that any interest computed using the Prime Rate shall be
calculated on the basis of a 365 or 366 day year, as applicable, and the actual
number of days elapsed. If any amount hereunder shall be payable on a day which
is not a Business Day, such amount shall be payable on the next succeeding
Business Day.
 
ARTICLE II.
 
PAYMENTS AND COLLECTIONS
Section 2.1                                Payments. Notwithstanding any
limitation on recourse contained in this Agreement, Seller shall immediately pay
to the Agent when due on a full recourse basis, (i) such fees as set forth in
the Fee Letter (the fees of Financial Institutions shall not exceed and shall be
paid by Agent from the fees set forth in the Fee Letter except as otherwise
specified hereunder), (ii) all CP Costs, (iii) all amounts payable as Yield,
(iv) all amounts payable as Deemed Collections (which shall be immediately due
and payable by Seller and applied to reduce outstanding Aggregate Capital
hereunder in accordance with Sections 2.2 and 2.3 hereof), (v) all amounts
required pursuant to Section 2.6, (vi) all amounts payable pursuant to Article
X, if any, (vii) all Servicer costs and expenses, including the Servicing Fee,
in connection with servicing, administering and collecting the Receivables
(which shall be distributed by Agent in accordance with Section 2.4), (viii) all
Broken Funding Costs and (ix) all Default Fees (collectively, the
"Obligations"). If Seller fails to pay any of the Obligations when due, Seller
agrees to pay, on demand, the Default Fee in respect thereof until paid, such
Default Fee shall not be applicable with respect to the failure to pay CP Costs
and Yield unless and until the Agent shall have provided any notice with respect
to CP Costs and Yield as required herein. Notwithstanding the foregoing, no
provision of this Agreement or the Fee Letter shall require the payment or
permit the collection of any amounts hereunder in excess of the maximum
permitted by applicable law. If at any time Seller receives any Collections or
is deemed to receive any Collections, Seller shall immediately pay such
Collections or Deemed Collections to the Servicer for application in accordance
with the terms and conditions hereof and, at all times prior to such payment,
such Collections or Deemed Collections shall be held in trust by Seller for the
exclusive benefit of the Purchasers and the Agent and, with respect to the
Servicer costs, the Servicer. Upon payment of Deemed Collections in cash with
respect to any Receivable for which such Deemed Collections paid in cash equals
the Outstanding Balance of such Receivable, such Receivable shall be deemed to
be transferred to the Seller and shall become the property of the Seller for all
purposes. With respect to any Receivable for which such Deemed Collections paid
in cash are less than the Outstanding Balance of such Receivable, the Seller
shall be entitled to any Collections received with respect to such Receivable in
excess of the Outstanding Balance of such Receivable not offset by a Deemed
Collection.
 
Section 2.2                           Collections Prior to Amortization. Prior
to the Amortization Date, any Collections and/or Deemed Collections received by
the Servicer shall be set aside and held in trust by the Servicer for the
payment of any accrued and unpaid Aggregate Unpaids or for a Reinvestment as
provided in this Section 2.2. If at any time any Collections are received by the
Servicer prior to the Amortization Date, (i) the Servicer shall set aside the
Termination

E-58

--------------------------------------------------------------------------------


 
Percentage (hereinafter defined) of Collections evidenced by the Purchaser
Interests of each Terminating Financial Institution and (ii) Seller hereby
requests and the Purchasers (other than any Terminating Financial Institutions)
hereby agree to make, simultaneously with such receipt, a reinvestment (each a
"Reinvestment") with that portion of the balance of collections received by the
Servicer that is part of any Purchaser Interest (other than any Purchaser
Interests of Terminating Financial Institutions), such that after giving effect
to such Reinvestment, the amount of Capital of such Purchaser Interest
immediately after such receipt and corresponding Reinvestment shall be equal to
the amount of Capital immediately prior to such receipt and such amounts shall
be remitted from the Servicer to Seller on such date. On each Weekly Settlement
Date prior to the occurrence of the Amortization Date, the Servicer shall remit
to the Agent's account the amounts set aside during the preceding week that have
not been subject to a Reinvestment and apply such amounts (if not previously
paid in accordance with Section 2.1), to reduce the Capital of all Purchaser
Interests of Terminating Financial Institutions, applied ratably to each
Terminating Financial Institution according to its respective Termination
Percentage. If such Capital shall be reduced to zero, any additional Collections
received by the Servicer (i) if applicable, shall be remitted to the Agent's
account no later than 12:00 noon (Chicago time) to the extent required to fund
any Aggregate Unpaids on such Weekly Settlement Date and (ii) any balance
remaining thereafter shall be remitted from the Servicer to Seller on such
Weekly Settlement Date. On each Monthly Settlement Date prior to the occurrence
of the Amortization Date, the Servicer shall remit to the Agent's account the
amounts set aside during the preceding Settlement Period that have not been
subject to a Reinvestment and apply such amounts (if not previously paid in
accordance with Section 2.1) first, to reduce unpaid CP Costs, Yield and other
Obligations and second, to reduce the Capital of all Purchaser Interests of
Terminating Financial Institutions, applied ratably to each Terminating
Financial Institution according to its respective Termination Percentage. If
such Capital, CP Costs, Yield and other Obligations shall be reduced to zero,
any additional Collections received by the Servicer (i) if applicable, shall be
remitted to the Purchasers' account no later than 11:00 a.m. (Chicago time) to
the extent required to fund any Aggregate Unpaids on such Monthly Settlement
Date and (ii) any balance remaining thereafter shall be remitted from the
Servicer to Seller on such Monthly Settlement Date. Each Terminating Financial
Institution shall be allocated a ratable portion of Collections from the date of
any assignment by Conduit pursuant to Section 13.6 (the "Termination Date')
until such Terminating Financing Institution's Capital shall be paid in full.
This ratable portion shall be calculated on the Termination Date of each
Terminating Financial Institution as a percentage equal to (i) Capital of such
Terminating Financial Institution outstanding on its Termination Date, divided
by (ii) the Aggregate Capital outstanding on such Termination Date (the
"Termination Percentage"). Each Terminating Financial Institution's Termination
Percentage shall remain constant prior to the Amortization Date. On and after
the Amortization Date, each Termination Percentage shall be disregarded, and
each Terminating Financial Institution's Capital shall be reduced ratably with
all Financial Institutions in accordance with Section 2.3.
 
Section 2.3                                Collections Following Amortization.
On the Amortization Date and on each day thereafter, the Servicer shall set
aside and hold in trust, for the holder of each Purchaser Interest, all
Collections received on such day and any additional amount received from Seller
for the payment of any accrued and unpaid Obligations owed by Seller and not
previously paid by Seller in accordance with Section 2.1. On and after the
Amortization Date, the Servicer shall, at any time upon the request from time to
time by (or pursuant to standing instructions from) the
 
E-59

--------------------------------------------------------------------------------


 
Agent (i) remit to the Agent's account the amounts set aside pursuant to the
preceding sentence, and (ii) apply such amounts to reduce the Capital associated
with each such Purchaser Interest and any other Aggregate Unpaids.
 
Section 2.4                                Application of Collections. If there
shall be insufficient funds on deposit for the Servicer to distribute funds in
payment in full of the aforementioned amounts pursuant to Section 2.2 or 2.3 (as
applicable), the Servicer shall distribute funds:
 
first,to the payment of the Servicer's reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables, including the Servicing Fee, if Seller or one of its Affiliates is
not then acting as the Servicer,
 
second,to the reimbursement of the Agent's costs of collection and enforcement
of this Agreement,
 
third, ratably to the payment of all accrued and unpaid fees under the Fee
Letter, CP Costs and Yield,
 
fourth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage),
 
fifth,for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as the Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations, and
 
sixth,after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.
 
Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth above in this Section 2.4, shall be shared ratably (within
each priority) among the Agent and the Purchasers in accordance with the amount
of such Aggregate Unpaids owing to each of them in respect of each such
priority.
 
Section 2.5                               Payment Rescission. No payment of any
of the Aggregate Unpaids shall be considered paid or applied hereunder to the
extent that, at any time, all or any portion of such payment or application is
rescinded by application of law or judicial authority, or must otherwise be
returned or refunded for any reason. Seller shall remain obligated for the
amount of any payment or application so rescinded, returned or refunded, and
shall promptly pay to the Agent (for application to the Person or Persons who
suffered such rescission, return or refund) the full amount thereof, plus the
Default Fee from the date of any such rescission, return or refunding.
 
Section 2.6                                Maximum Purchaser Interests. Seller
shall ensure that the Purchaser Interests of the Purchasers shall at no time
exceed in the aggregate 100%. If the aggregate of the Purchaser Interests of the
Purchasers exceeds 100%, Seller shall pay to the Agent within two (2) Business
Days an amount to be applied to reduce the Aggregate Capital (as allocated by
the Agent), such that after giving effect to such payment the aggregate of the
Purchaser Interests equals or is less than 100%.

E-60

--------------------------------------------------------------------------------


 
Section 2.7                                Clean Up Call. In addition to
Seller's rights pursuant to Section 1.3, Seller shall have the right (after
providing written notice to the Agent in accordance with the Required Notice
Period), at any time following the reduction of the Aggregate Capital to a level
that is less than 10.0% of the original Purchase Limit, to repurchase from the
Purchasers all, but not less than all, of the then outstanding Purchaser
Interests. The purchase price in respect thereof shall be an amount equal to the
Aggregate Unpaids through the date of such repurchase, payable in immediately
available funds. Such repurchase shall be without representation, warranty or
recourse of any kind by, on the part of, or against any Purchaser or the Agent.
 
ARTICLE III.
 
CONDUIT FUNDING
Section 3.1                                CP Costs. Seller shall pay CP Costs
with respect to the Capital associated with each Purchaser Interest of Conduit
for each day that any Capital in respect of such Purchaser Interest is
outstanding. Each Purchaser Interest funded substantially with Pooled Commercial
Paper will accrue CP Costs each day on a pro rata basis, based upon the
percentage share the Capital in respect of such Purchaser Interest represents in
relation to all assets held by Conduit and funded substantially with related
Pooled Commercial Paper.
 
Section 3.2                                CP Costs Payments. On each Monthly
Settlement Date, Seller shall pay to the Agent (for the benefit of Conduit) an
aggregate amount equal to all accrued and unpaid CP Costs in respect of the
Capital associated with all Purchaser Interests of Conduit for the immediately
preceding Accrual Period in accordance with Article II.
 
Section 3.3                              Calculation of CP Costs. On the second
Business Day after each Accrual Period, Conduit shall calculate the aggregate
amount of CP Costs allocated to the Capital of the Purchaser Interests for the
applicable Accrual Period and shall notify Seller of such aggregate amount.
 
ARTICLE IV.
 
FINANCIAL INSTITUTION FUNDING
Section 4.1                                Financial Institution Funding. Each
Purchaser Interest of the Financial Institutions shall accrue Yield for each day
during its Tranche Period at either the LIBO Rate or the Prime Rate in
accordance with the terms and conditions hereof. Until Seller gives notice to
the Agent of another Discount Rate in accordance with Section 4.4, the initial
Discount Rate for any Purchaser Interest transferred to the Financial
Institutions by Conduit pursuant to the terms and conditions hereof shall be the
Prime Rate. If the Financial Institutions acquire by assignment from Conduit any
Purchaser Interest pursuant to Article XIII, each Purchaser Interest so assigned
shall be deemed to have a new Tranche Period commencing on the date of any such
assignment.

E-61

--------------------------------------------------------------------------------


 
Section 4.2                               Yield Payments. On the Monthly
Settlement Date for each Purchaser Interest of the Financial Institutions,
Seller shall pay to the Agent (for the benefit of the Financial Institutions) an
aggregate amount equal to the accrued and unpaid Yield for the entire Tranche
Period of each such Purchaser Interest in accordance with Article II.
 
             Section 4.3                              Selection and Continuation
of Tranche Periods.
 
(a)  With consultation from (and approval by) the Agent, Seller shall from time
to time request Tranche Periods for the Purchaser Interests of the Financial
Institutions, provided that, if at any time the Financial Institutions shall
have a Purchaser Interest, Seller shall always request Tranche Periods such that
at least one Tranche Period shall end on the date specified in clause (A) of the
definition of Monthly Settlement Date.
 
(b)  Seller or the Agent, upon notice to and consent by the other received at
least three (3) Business Days prior to the end of a Tranche Period (the
"Terminating Tranche") for any Purchaser Interest, may, effective on the last
day of the Terminating Tranche: (i) divide any such Purchaser Interest into
multiple Purchaser Interests, (ii) combine any such Purchaser Interest with one
or more other Purchaser Interests that have a Terminating Tranche ending on the
same day as such Terminating Tranche or (iii) combine any such Purchaser
Interest with a new Purchaser Interest to be purchased on the day such
Terminating Tranche ends, provided, that in no event may a Purchaser Interest of
Conduit be combined with a Purchaser Interest of the Financial Institutions.
 
Section 4.4                                Financial Institution Discount Rates.
Seller may select the LIBO Rate or the Prime Rate for each Purchaser Interest of
the Financial Institutions. Seller shall by 11:00 a.m. (Chicago time): (i) at
least three (3) Business Days prior to the expiration of any Terminating Tranche
with respect to which the LIBO Rate is being requested as a new Discount Rate
and (ii) at least one (1) Business Day prior to the expiration of any
Terminating Tranche with respect to which the Prime Rate is being requested as a
new Discount Rate, give the Agent irrevocable notice of the new Discount Rate
for the Purchaser Interest associated with such Terminating Tranche. Until
Seller gives notice to the Agent of another Discount Rate, the initial Discount
Rate for any Purchaser Interest transferred to the Financial Institutions
pursuant to the terms and conditions hereof shall be the Prime Rate.

E-62

--------------------------------------------------------------------------------


 
Section 4.5                                Suspension of the LIBO Rate. If any
Financial Institution notifies the Agent that (i) funding its Pro Rata Share of
the Purchaser Interests of the Financial Institutions at a LIBO Rate would
violate any applicable law, rule, regulation, or directive of any governmental
or regulatory authority, whether or not having the force of law, (ii) deposits
of a type and maturity appropriate to match fund its Purchaser Interests at such
LIBO Rate are not available or (iii) such LIBO Rate does not accurately reflect
the cost of acquiring or maintaining a Purchaser Interest at such LIBO Rate for
such Financial Institution, then the Agent shall suspend the availability of
such LIBO Rate for such Financial Institution and require Seller to select the
Prime Rate for any Purchaser Interest accruing Yield at such LIBO Rate for such
Financial Institution.
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
Section 5.1                                Representations and Warranties of The
Seller Parties. Each Seller Party hereby represents and warrants to the Agent
and the Purchasers, as to itself, as of the date hereof and as of the date of
each Incremental Purchase and the date of each Reinvestment that:
 
(a)  Corporate Existence and Power. Such Seller Party is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation. Such Seller Party is duly qualified to do business and is in good
standing as a foreign corporation, and has and holds all corporate power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold would not reasonably be expected to
have a Material Adverse Effect.
 
(b)  Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller's use of
the proceeds of purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.
 
(c)  No Conflict. The Transactions do not contravene or violate (i) such Seller
Party's certificate or articles of incorporation or by-laws, (ii) any law, rule
or regulation applicable to such Seller Party, (iii) any restrictions under any
agreement, contract or instrument to which such Seller Party is a party or by
which it or any of such Seller Party's property is bound, or (iv) any order,
writ, judgment, award, injunction or decree binding on or affecting such Seller
Party or such Seller Party's property, and do not result in the creation or
imposition of any Adverse Claim on assets of such Seller Party or its
Subsidiaries (except as created hereunder and, with respect to clauses (ii),
(iii) and (iv), except as would not reasonably be expected to result in a
Material Adverse Effect); and no transaction contemplated hereby requires any
action to be taken to comply with any bulk sales act or similar law.

E-63

--------------------------------------------------------------------------------


 
(d)  Governmental Authorization. The Transactions do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (A) such as have been obtained or made and are in
full force and effect, (B) routine renewals of existing licenses and permits of
each Seller Party in the ordinary course of business, (C) such filings as may be
required under federal and state securities laws for purposes of disclosure and
(D) such as will not have a Material Adverse Effect.
 
(e)  Actions, Suits. There are no actions, suits or proceedings pending, or to
such Seller Party's knowledge, threatened, against or affecting such Seller
Party, or any of its properties, in or before any court, arbitrator or other
body, that would reasonably be expected to have a Material Adverse Effect. Such
Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body the result of which default would reasonably be
expected to have a Material Adverse Effect.
 
(f)  Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors' rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
(g)  Accuracy of Information. All information heretofore furnished by such
Seller Party or any of its Affiliates to the Agent or the Purchasers for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by such Seller Party or any of its Affiliates to
the Agent or the Purchasers will be, true and accurate in all material respects
on the date such information is stated or certified and does not and will not
contain a material misstatement of fact or omit to state a material fact
necessary to make the statements contained therein not misleading.
 
(h)  Use of Proceeds. No proceeds of any purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with any law, rule or
regulation applicable to Seller, or (ii) to acquire any security in any
transaction which is subject to Sections 13 or 14 of the Securities Exchange Act
of 1934, as amended.
 
(i)  Good Title. Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller's ownership
interest in each Receivable, its Collections and the Related Security to the
extent such interests can be perfected by filing financing statements under
Article 9 of the UCC.
 
(j)  Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Agent for the benefit of the relevant Purchaser or
Purchasers (and the Agent for the benefit of such Purchaser or Purchasers shall
acquire from Seller) a valid and perfected first

E-64

--------------------------------------------------------------------------------


 
priority undivided percentage ownership or security interest in each Receivable
existing or hereafter arising and in the Related Security and Collections with
respect thereto to the extent such interest can be perfected by filing financing
statements under Article 9 of the UCC, free and clear of any Adverse Claim,
except as created by the Transactions Documents. There have been duly filed all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect the
Agent's (on behalf of the Purchasers) ownership or security interest in the
Receivables, the Related Security and the Collections to the extent such
interest can be perfected by filing financing statements under Article 9 of the
UCC.
 
(k)            Places of Business and Locations of Records. The state of
organization, principal places of business and chief executive office of such
Seller Party and the offices where it keeps all of its Records (other than those
in transit to such locations) are located at the addresses listed on Exhibit III
or such other locations of which the Agent has been notified in accordance with
Section 7.2(a) in jurisdictions where all action required by Section 14.4(a) has
been taken and completed. Seller's Federal Employer Identification Number and
Organizational Identification Number are correctly set forth on Exhibit III.
 
(1)            Collections. Such Seller Party has complied in all material
respects with the conditions and requirements set forth in Section 7.1(j) and
Section 8.2 applicable to it. The names and addresses of all Lock-Box Banks and
Blocked Account Banks, together with the account numbers of the Lock-Box
Accounts of Navistar at each Lock-Box Bank and Blocked Accounts of Seller at
each Blocked Account Bank and the post office box number of each Lock-Box, are
listed on Exhibit W. Seller and Navistar each represents that it has not granted
any Person, other than the Agent as contemplated by this Agreement, dominion and
control of any Lock-Box or Lock-Box Account, or the right to take dominion and
control of any such Lock-Box or Lock-Box Account at a future time or upon the
occurrence of a future event.
 
(m)  Material Adverse Effect. (i) The initial Servicer represents and warrants
that since the last day of the most recent fiscal year for which it has filed a
Form 10-K, no event has occurred that would have a material adverse effect on
the financial condition or operations of the initial Servicer and its
Subsidiaries, taken as a whole, or the ability of the initial Servicer to
perform its obligations under this Agreement, and (ii) Seller represents and
warrants that since the date of this Agreement, no event has occurred that would
have a material adverse effect on (A) the financial condition or operations of
Seller, (B) the ability of Seller to perform its obligations under the
Transaction Documents, or (C) the collectibility of the Receivables generally or
any material portion of the Receivables.
 
(n)  Names. In the past five (5) years, such Seller Party has not used any
corporate names, trade names or assumed names other than the name in which it
has executed this Agreement and as listed on Schedule 5.1(n).
 
(o)  Ownership of Seller. Transferor owns, directly or indirectly, 100% of the
issued and outstanding capital stock of Seller, free and clear of any Adverse
Claim other than any Adverse Claim on such stock granted in connection with the
Transferor Credit Agreement. Such capital stock is validly issued, fully paid
and nonassessable, and there are no options, warrants or other rights to acquire
securities of Seller.

E-65

--------------------------------------------------------------------------------


 
(p)  Not a Holding Company or an Investment Company. Such Seller Party is not a
"holding company" or a "subsidiary holding company" of a "holding company"
within the meaning of the Public Utility Holding Company Act of 1935, as
amended, or any successor statute. Such Seller Party is not an "investment
company" within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.
 
(q)  Compliance with Law. Such Seller Party has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Each Receivable, together with the Contract related
thereto, does not contravene any laws, rules or regulations applicable thereto
(including, without limitation, laws, rules and regulations relating to truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy), and no part of such Contract is in
violation of any such law, rule or regulation.
 
(r)  Compliance with Credit and Collection Policy. Such Seller Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any change
to such Credit and Collection Policy, except such changes as to which the Agent
has been notified in accordance with Section 7.1(a)(vii) and as permitted by
Section 7.2(c).
 
(s)  Payments to Transferor. With respect to each Receivable transferred to
Seller under the Receivables Sale Agreement, Seller has given reasonably
equivalent value to Transferor in consideration therefor and such transfer was
not made for or on account of an antecedent debt. No transfer by Transferor of
any Receivable under the Receivables Sale Agreement is or may be voidable under
any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as
amended.
 
(t)  Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors' rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
 
(u)  Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable was an Eligible Receivable on the date of its
purchase under the Receivables Sale Agreement.
 
(v)  Net Receivables Balance. Seller has determined that, immediately after
giving effect to each purchase hereunder, the Net Receivables Balance is at
least equal to the sum of (i) the Aggregate Capital, plus (ii) the Aggregate
Reserves.
 
(w)  Obligor Litigation. No Obligor is immune from civil and commercial law and
suit on the grounds of sovereignty otherwise from any legal action, suit or
proceeding such that Agent or its designees would be unable to litigate any
claim against such Obligor in respect of any Receivable.

E-66

--------------------------------------------------------------------------------


 
(x)            Default. No material default is in existence pursuant to the
Transfer Agreement relating to the Receivables or that would adversely effect
the transfer of the Receivables from the Originator to the Transferor.
 
                  Section 5.2             Financial Institution Representations
and Warranties. Each Financial Institution hereby represents and warrants to the
Agent, Conduit and each Seller Party that:
 
(a)  Existence and Power. Such Financial Institution is a corporation or a
banking association duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.
 
(b)  No Conflict. The execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it, (iii)
any restrictions under any agreement, contract or instrument to which it is a
party or any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on its assets. This
Agreement has been duly authorized, executed and delivered by such Financial
Institution.
 
(c)  Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution and delivery by such Financial
Institution of this Agreement and the performance of its obligations hereunder.
 
(d)  Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Financial Institution enforceable against such Financial
Institution in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors' rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).
 
(e)  Authority; Due Authorization, Execution and Delivery. The execution and
delivery by such Financial Institution of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder have been duly authorized by all necessary
corporate action on its part. This Agreement and each other Transaction Document
to which such Financial Institution is a party has been duly executed and
delivered by such Financial Institution.

 
E-67

--------------------------------------------------------------------------------




ARTICLE VI.
 
CONDITIONS OF PURCHASES
    Section 6.1                                Conditions Precedent to Initial
Incremental Purchase. The initial Incremental Purchase of a Purchaser Interest
under this Agreement is subject to the conditions precedent that (a) the Agent
shall have received on or before the date of such purchase those documents
listed on Schedule B and (b) the Agent shall have received all fees and expenses
required to be paid on such date pursuant to the terms of this Agreement and the
Fee Letter.
 
Section 6.2                                  Conditions Precedent to All
Purchases and Reinvestments. Each purchase of a Purchaser Interest (other than
pursuant to Section 13.1) and each Reinvestment shall be subject to the further
conditions precedent that (a) in the case of each such purchase or Reinvestment:
(i) the Servicer shall have delivered to the Agent on or prior to the date of
such purchase, in form and substance satisfactory to the Agent, all Monthly
Reports and Weekly Reports as and when due under Section 8.5 and (ii) upon the
Agent's request, the Servicer shall have delivered to the Agent at least two (2)
days prior to such purchase or Reinvestment an interim Weekly Report showing the
amount of Eligible Receivables; (b) the Facility Termination Date shall not have
occurred; (c) the Agent shall have received such other approvals, opinions or
documents as it may reasonably request as are customary in similar transactions
in order to protect the interests of Agent and the Purchasers under or as
contemplated in the Transaction Documents and (d) on the date of each such
Incremental Purchase or Reinvestment, the following statements shall be true
(and acceptance of the proceeds of such Incremental Purchase or Reinvestment
shall be deemed a representation and warranty by Seller that such statements are
then true):
 
(i)  the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such date;
 
(ii)  no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event; and
 
(iii)  the Aggregate Capital does not exceed the Purchase Limit and the
aggregate Purchaser Interests do not exceed 100%.
 
It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. Unless waived in writing by Agent, the failure of Seller to
satisfy any of the foregoing conditions precedent in respect of any Reinvestment
shall give rise to a right of the Agent, which right may be exercised at any
time on demand of the Agent, to rescind the related purchase and direct Seller
to pay to the Agent for the benefit of the Purchasers an amount equal to the
Collections prior to the Amortization Date that shall have been applied to the
affected Reinvestment.

E-68

--------------------------------------------------------------------------------



 
ARTICLE VII.
 
COVENANTS
Section 7.1                                Affirmative Covenants of the Seller
Parties. Until the date on which the Aggregate Unpaids have been indefeasibly
paid in full and this Agreement terminates in accordance with its terms, each
Seller Party hereby covenants, as to itself, as set forth below:
 
(a)            Financial Reporting. Such Seller Party will maintain a system of
accounting established and administered in accordance with GAAP, and furnish or
cause to be furnished to the Agent:
 
(i)  Annual Reporting. Within 90 days after the close of each fiscal year of the
Parent and Transferor, (A) the Parent's and Transferor's Form 10-K for such
fiscal year, which shall include its respective audited consolidated statement
of financial condition and related statements of consolidated income and
retained earnings and consolidated cash flow as of the end of and for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche, LLP or other
independent public accountants of recognized national standing (without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations and cash flow of the Parent
and Transferor and its respective consolidated Subsidiaries on a consolidated
basis in accordance with GAAP, consistently applied and (B) the Seller's
unaudited consolidated statement of financial condition and related statements
of consolidated income and retained earnings as of the end of such year,
certified by one of Seller's Authorized Officers as presenting fairly in all
material respects the financial condition and results of operation of Seller in
accordance with GAAP, consistently applied subject to normal year-end audit
adjustments and absence of footnotes.
 
(ii)  Quarterly Reporting. Within 45 days after the end of each of the first
three fiscal quarters of each fiscal year of Parent and Transferor, the Parent's
and Transferor's Form 10-Q for such fiscal quarter, which shall include its
consolidated statement of financial condition and related statements of
consolidated income and retained earnings and respective consolidated cash flow
as of the end of and for the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the correspondence period
or periods of (or, in the case of the statement of financial condition, as of
the end of) the previous fiscal year, all certified by one of its respective
Authorized Officers as presenting fairly in all material respects the financial
condition and results of operations and cash flow of the Parent and Transferor
and its respective consolidated Subsidiaries on a consolidated basis in
accordance with GAAP,

E-69

--------------------------------------------------------------------------------


 
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
 
(iii)  Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by an Authorized Officer of the Seller.
 
(iv)  Transferor Credit Agreement Compliance Certificate. At the same time as
delivered under the Transferor Credit Agreement, a copy of the compliance
certificate delivered pursuant to Section 7.01(c) of the Transferor Credit
Agreement.
 
                              (v)  [Intentionally Omitted]
 
(vi)  Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent or Conduit, copies of the same.
 
(vii)  Change in Credit and Collection Policy. At least ten (10) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice indicating such change or amendment, provided that if such proposed
change or amendment would be reasonably likely to materially and adversely
affect the collectibility of the Receivables or materially decrease the credit
quality of any newly created Receivables, such change shall not be effective
without the Agent's consent thereto, which consent shall not be unreasonably
withheld and such consent or refusal to consent shall be given within fifteen
(15) Business Days of the acknowledgment of receipt of such request, as
acknowledged in writing, electronically or otherwise, by a Responsible Agent
Party.
 
(viii)  Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as the Agent may from
time to time reasonably request as such information, documents, records or
reports are necessary or reasonably desirable to determine the capability of
such Seller Party to perform its obligations under any Transaction Document to
which it is a party and in order to protect the interests of the Agent and the
Purchasers under or as contemplated by this Agreement.
 
(b)            Notices. Such Seller Party will notify the Agent in writing of
any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

E-70

--------------------------------------------------------------------------------


 
(i)  Amortization Events or Potential Amortization Events. The occurrence of
each Amortization Event and each Potential Amortization Event, by a statement of
an Authorized Officer of such Seller Party.
 
(ii)  Judgment and Proceedings. The entry of any judgment or decree or the
filing or commencement of any litigation or any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Servicer, any Subsidiary or any Affiliate thereof that would reasonably be
expected to result in a Material Adverse Effect.
 
(iii)  [Intentionally Omitted]
 
(iv)  Termination Date. The occurrence of the "Termination Date" under and as
defined in the Receivables Sale Agreement.
 
(v)  Defaults. The occurrence of a default or an event of default under any
other financing arrangement with obligations in an aggregate principal amount
equal to or in excess of $50,000,000 pursuant to which such Seller Party is a
debtor or an obligor.
 
(vi)  Downgrade of Transferor. Any downgrade in the rating of any Indebtedness
of Transferor by Standard & Poor's Ratings Group or by Moody's Investors
Service, Inc., setting forth the Indebtedness affected and the nature of such
change.
 
(c)  Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply would not reasonably be expected
to have a Material Adverse Effect. Such Seller Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify would not reasonably be
expected to have a Material Adverse Effect.
 
(d)  Audits. Such Seller Party will furnish to the Agent from time to time such
information with respect to it and the Receivables as the Agent may reasonably
request to the extent such information is necessary or reasonably desirable to
determine the capability of such Seller Party to perform its obligations under
any Transaction Document to which it is a party. Such Seller Party will, from
time to time during regular business hours as requested by the Agent upon
reasonable notice and at the sole cost of such Seller Party, permit the Agent,
or its agents or representatives (and shall cause Transferor to permit the Agent
or its agents or representatives), (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of such Person
relating to the Receivables and the Related Security, including, without
limitation, the related Contracts, and (ii) to visit the offices and properties
of such Person for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to the Receivables and the Related
Security or any Person's performance under any of

E-71

--------------------------------------------------------------------------------


 
the Transaction Documents or any Person's performance under the Contracts and,
in each case, with any of the Authorized Officer's of Seller or the Servicer
having knowledge of such matters (each of the foregoing examinations and visits,
a "Review'); provided, however, that, so long as no Amortization Event or
Servicing Termination Event has occurred and is continuing, Seller Parties,
collectively, shall only be responsible for the costs and expenses of one (1)
Review in any one calendar year, including any audit under Section 4.1(d) of the
Sale Agreement. Notwithstanding anything herein to the contrary, no Seller Party
shall have any obligation to take any action in conflict with any applicable
law, rule, regulation or contractual obligation prohibiting the disclosure of
confidential information with respect to any Obligor; provided, however, with
respect to any contractual obligation, such Seller Party shall use its
commercially reasonable efforts to obtain any applicable consent to disclose
such information upon the request of the Agent.
 
           (e)  Keeping and Marking of Records and Books.
 
(i)  The Servicer will (and will cause Transferor to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable).
 
(ii)  Such Seller Party will (and will cause Transferor to) (A) on or prior to
the date hereof, mark its master data processing records relating to the
Purchaser Interests with a legend, acceptable to the Agent, describing the
Purchaser Interests and (B) upon the request of the Agent after the occurrence
of any Amortization Event and the replacement of the Servicer pursuant hereto
deliver to the Agent all Records (including, without limitation, all multiple
originals of any Contract) relating to the Receivables, provided, that such
Seller Party shall have no obligation to take any action in conflict with any
applicable law, rule, regulation or contractual obligation prohibiting the
disclosure of confidential information with respect to any Obligor; provided,
however, with respect to any contractual obligation, such Seller Party shall use
its commercially reasonable efforts to obtain any applicable consent to disclose
such information upon the request of the Agent.
 
(f)  Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will (and will cause Transferor to) timely and fully (i) perform and
comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, and (ii) comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.
 
(g)  Performance and Enforcement of Receivables Sale Agreement andTransfer
Agreement. Seller will, and will require Transferor to, perform each of their
respective obligations and undertakings under and pursuant to the Receivables
Sale Agreement and the

E-72

--------------------------------------------------------------------------------


 
Transfer Agreement relating in any material respect to the Receivables, will
purchase Receivables thereunder in accordance with the terms thereof and will
enforce the rights and remedies accorded to Seller or Transferor, as applicable,
under the Receivables Sale Agreement and the Transfer Agreement with respect to
the Receivables. Seller will, and will require Transferor to, take all actions
to perfect and enforce its rights and interests (and the rights and interests of
the Agent and the Purchasers as assignees of Seller) under the Receivables Sale
Agreement and the Transfer Agreement with respect to the Receivables as the
Agent may from time to time reasonably request, including, without limitation,
making claims to which it may be entitled under any indemnity, reimbursement or
similar provision contained in the Receivables Sale Agreement and the Transfer
Agreement with respect to the Receivables.
 
(h)  Ownership. Seller will (or will cause Transferor to) take all necessary
action to (i) vest legal and equitable title to the Receivables, the Related
Security and the Collections purchased under the Receivables Sale Agreement
irrevocably in Seller, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Agent and the Purchasers (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Seller's interest in such Receivables, Related Security and
Collections to the extent such interest can be perfected by filing under Article
9 of the UCC and such other action to perfect, protect or more fully evidence
the interest of Seller therein as the Agent may reasonably request), and (ii)
establish and maintain, in favor of the Agent, for the benefit of the
Purchasers, a valid and perfected first priority undivided percentage ownership
interest (and/or a valid and perfected first priority security interest) in all
Receivables, Related Security and Collections to the extent such interest can be
perfected by filing under Article 9 of the UCC to the full extent contemplated
herein, free and clear of any Adverse Claims other than Adverse Claims in favor
of the Agent for the benefit of the Purchasers (including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Agent's (for the benefit of the Purchasers) interest in such
Receivables, Related Security and Collections to the extent such interest can be
perfected by filing under Article 9 of the UCC and such other action to perfect,
protect or more fully evidence the interest of the Agent for the benefit of the
Purchasers as the Agent may reasonably request).
 
(i )  Purchasers' Reliance. Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller's
identity as a legal entity that is separate from Transferor. Therefore, from and
after the date of execution and delivery of this Agreement, Seller shall take
reasonable steps, including, without limitation, all steps that the Agent or any
Purchaser may from time to time reasonably request, to maintain Seller's
identity as a separate legal entity and to make it manifest to third parties
that Seller is an entity with assets and liabilities distinct from those of
Transferor and any Affiliates thereof and not just a division of Transferor or
any such Affiliate. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, Seller will:
 
      (A)            conduct its own business in its own name and require that
all full-time employees of Seller, if any, identify themselves as such and not
as employees of Transferor or any Affiliate (including, without limitation, by
means of providing appropriate employees with business or identification cards
identifying such employees as Seller's employees);

E-73

--------------------------------------------------------------------------------


 
(B)  compensate all employees, if any, consultants and agents directly, from
Seller's own funds, for services provided to Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
Seller is also an employee, consultant or agent of Transferor or any Affiliate
thereof, allocate the compensation of such employee, consultant or agent between
Seller and Transferor or such Affiliate, as applicable, on a basis that reflects
the services rendered to Seller and Transferor or such Affiliate, as applicable;
 
(C)  [Intentionally Deleted];
 
(D)  have a separate office subject to, if applicable, a lease with a fair
market rent, a separate telephone number, which will be answered identifying its
name, and separate stationery, invoices and checks in its own name;
 
(E)  conduct all transactions with Transferor and the Servicer (including,
without limitation, any delegation of its obligations hereunder as Servicer)
strictly on an arm's-length basis, allocate all overhead expenses (including,
without limitation, telephone and other utility charges) for items shared
between Seller and Transferor on a basis reasonably related to actual use;
 
(F)  at all times have a Board of Directors consisting of three members, at
least one member of which is an Independent Director;
 
(G)  observe all corporate formalities as a distinct entity, and ensure that all
corporate actions relating to (1) the selection, maintenance or replacement of
the Independent Director, (2) the dissolution or liquidation of Seller or (3)
the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized in case of clause (1) and, in the case of clause (2) and
(3), duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);
 
(H)  maintain Seller's books and records separate from those of Transferor and
any Affiliate thereof and otherwise readily identifiable as its own assets
rather than assets of Transferor and any Affiliate thereof;
 
(I)  prepare its financial statements separately from those of Transferor and
insure that any consolidated financial statements of Transferor or any Affiliate
thereof that include Seller and that are filed with the Securities and Exchange
Commission or any other governmental agency have notes clearly stating that
Seller is a separate corporate entity and that its assets will be available
first and foremost to satisfy the claims of the creditors of Seller;
 
(J)     except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of
Transferor or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which Seller or Servicer alone is the account party, into
which Seller or Servicer alone makes deposits and from which Seller or Servicer
alone (or the Agent hereunder) has the power to make withdrawals;

E-74

--------------------------------------------------------------------------------


 
(K)  pay all of Seller's operating expenses from Seller's own assets (except for
certain payments by Transferor or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));
 
(L)  operate its business and activities such that it does not create, incur,
guarantee, assume or suffer to exist any indebtedness or other liabilities,
whether direct or contingent, other than (1) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (2) the incurrence of obligations under this
Agreement, (3) the incurrence of obligations, as expressly contemplated in the
Receivables Sale Agreement, to make payment to Transferor thereunder for the
purchase of Receivables from Transferor under the Receivables Sale Agreement,
and (4) the incurrence of operating expenses in the ordinary course of business
of the type otherwise contemplated by this Agreement;
 
(M)  maintain its corporate charter in conformity with this Agreement, such that
it does not amend, restate, supplement or otherwise modify its Certificate of
Incorporation or By-Laws in any respect that would impair its ability to comply
with the terms or provisions of any of the Transaction Documents, including,
without limitation, Section 7.1(i) of this Agreement;
 
(N)  maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement, such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify the Receivables Sale Agreement or give any
consent, waiver, directive or approval thereunder or waive any default, action,
omission or breach under the Receivables Sale Agreement or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of the
Agent, which consent shall not be unreasonably withheld;
 
(0)            maintain its corporate separateness such that it does not merge
or consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary; and
 
(P)            take such other actions as are necessary on its part to ensure
that the facts and assumptions set forth in the opinion issued by Kirkland &
Ellis LLP, as counsel for Seller, in connection with the closing or initial
Incremental Purchase under this Agreement and relating to substantive
consolidation issues, and in the certificates accompanying such opinion, remain
true and correct in all material respects at all times.

E-75

--------------------------------------------------------------------------------


 
(j)  Collections. Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Lock-Box Bank into a Lock-Box Account,
(2) each Lock-Box and Lock-Box Account to be subject at all times to a Lock-Box
Account Agreement and each Blocked Account to be subject to a Blocked Account
Agreement, in each case, that is in full force and effect. Such Seller Party
will cause all proceeds in any Lock-Box Account (unless Agent shall have sent
any applicable Collection Notice pursuant to Section 8.3) to be deposited into
the Specified NFC Allocation Account. Such Seller Party shall deposit all
proceeds with respect to the Receivables in the Specified NFC Allocation Account
(or cause such proceeds to be deposited) into a Blocked Account within two (2)
Business Days following deposit of such proceeds into the Specified NFC
Allocation Account. In the event any payments relating to Receivables are
remitted directly to Seller or any Affiliate of Seller, Seller will remit (or
will cause all such payments to be remitted) directly to a Blocked Account Bank
and deposited into a Blocked Account within two (2) Business Days following
receipt thereof, and, at all times prior to such remittance, Seller will itself
hold or, if applicable, will cause such payments to be held in trust for the
exclusive benefit of the Agent and the Purchasers. Seller will maintain dominion
and control (subject to the terms of this Agreement) of each Lock-Box, Lock-Box
Account and Blocked Account and shall not grant the right to take dominion and
control of any Lock-Box, Lock-Box Account or Blocked Account at a future time or
upon the occurrence of a future event to any Person, except to the Agent as
contemplated by this Agreement.
 
(k)  Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing, except (a) any such taxes which are not yet delinquent or are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books or (b) to the extent the failure to do so would not reasonably be expected
to result in a Material Adverse Effect. Seller will pay when due any taxes
payable in connection with the Receivables, exclusive of taxes on or measured by
income or gross receipts of Conduit, the Agent or any Financial Institution.
 
(1)            Insurance. Seller will maintain in effect, or cause to be
maintained in effect, at Seller's own expense, such casualty and liability
insurance as Seller shall deem appropriate in its good faith business judgment.
 
(m)            Payment to Transferor and Originator. With respect to any
Receivable purchased by Seller from Transferor, such sale shall be effected
under the Receivables Sale Agreement, including, without limitation, the terms
relating to the amount and timing of payments to be made to Transferor in
respect of the purchase price for such Receivable. With respect to any
Receivable purchased by Transferor from Originator, such sale shall be effected
in accordance with the terms of the Transfer Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to Parent in respect of the purchase price for such Receivable.

E-76

--------------------------------------------------------------------------------


 
Section 7.2 Negative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:
 
(a)  Name Change, Offices and Records. Such Seller Party will not change its
name, identity or corporate structure (within the meaning of Section 9-507 of
any applicable enactment of the UCC), change its state of organization or
relocate any office where Records are kept unless it shall have: (i) given the
Agent at least twenty (20) Business Days' prior written notice thereof and (ii)
delivered to the Agent all financing statements, instruments and other documents
reasonably requested by the Agent in connection with such change or relocation.
 
(b)  Change in Payment Instructions to Obligors. Except as may be required by
the Agent pursuant to Section 8.2(b), such Seller Party will not add or
terminate any bank as a Blocked Account Bank or Lock-Box Bank, or make any
change in the instructions to Obligors regarding payments to be made to any
Lock-Box or Blocked Account, unless the Agent shall have received, at least ten
(10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Lock-Box Bank, or a Blocked Account Bank or a Blocked Account, Lock-Box Account
or Lock-Box, an executed Lock-Box Account Agreement or Blocked Account
Agreement, as applicable, with respect to the new Blocked Account, Lock-Box
Account or Lock-Box; provided, however, that the Servicer may make changes in
instructions to Obligors regarding payments if such new instructions require
such Obligor to make payments to another existing Lock-Box, Lock-Box Account or
Blocked Account.
 
(c)  Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not, and will not permit Transferor to, make any change to the Credit
and Collection Policy that would reasonably be expected to materially and
adversely affect the collectibility of the Receivables or materially decrease
the credit quality of any newly created Receivables unless such change shall be
consented to by the Agent. Except as provided in Section 8.2(d), the Servicer
will not, and will not permit Transferor to, extend, amend or otherwise modify
the terms of any Receivable or any Contract related thereto other than in
accordance with the Credit and Collection Policy.
 
(d)  Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box, Lock-Box Account or Blocked
Account, or assign any right to receive income with respect thereto (other than,
in each case, the creation of the interests therein in favor of the Agent and
the Purchasers provided for herein), and Seller will defend the right, title and
interest of the Agent and the Purchasers in, to and under any of the foregoing
property, against all claims of third parties claiming through or under Seller
or Transferor. Seller will not create or suffer to exist any mortgage, pledge,
security interest, encumbrance, lien, charge or other similar arrangement on any
of its inventory, the sale of which gives rise to any Receivable.
 
(e)  [Intentionally Omitted]

E-77

--------------------------------------------------------------------------------


 
(f)  Termination Date Determination. Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to Transferor in respect thereof, without the prior written consent of the
Agent, except with respect to the occurrence of such Termination Date arising
pursuant to Section 5.1(d) of the Receivables Sale Agreement or in connection
with clause (iv) of the definition of Amortization Date.
 
(g)  Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, the Net Receivables Balance would be less than the sum of
(i) the Aggregate Capital plus (ii) the Aggregate Reserves.
 
(h)  Accounting. Such Seller Party will not, and will not permit any Affiliate
to, account for or treat (whether in financial statements or otherwise) the
transactions contemplated by this Agreement and the Receivables Sale Agreement
in any manner other than as is consistent with the true sale analyses set forth
in the opinion issued by Kirkland & Ellis LLP, as counsel for Seller, in
connection with the closing or initial Incremental Purchase under this
Agreement.
 
ARTICLE VIII.
ADMINISTRATION AND COLLECTION
    Section 8.1        Designation of Servicer.
(a)  The servicing, administration and collection of the Receivables shall be
conducted by such Person (the "Servicer") so designated from time to time in
accordance with this Section 8.1. Navistar is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. The Agent may at any time after a Servicer Termination
Event designate as Servicer any Person to succeed Navistar or any successor
Servicer.
 
(b)  Without the prior written consent of the Agent and the Required Financial
Institutions, Navistar shall not be permitted to delegate any of its duties or
responsibilities as Servicer to any Person other than (i) an Affiliate of
Navistar and (ii) with respect to certain Charged-Off Receivables, outside
collection agencies in accordance with its customary practices. Such Affiliate
shall not be permitted to further delegate to any other Person any of the duties
or responsibilities of the Servicer delegated to it by Navistar. If at any time
the Agent shall designate as Servicer any Person other than Navistar, all duties
and responsibilities theretofore delegated by Navistar to Seller may, at the
discretion of the Agent, be terminated forthwith on notice given by the Agent to
Navistar and to Seller.
 
(c)  Notwithstanding the foregoing subsection (b), (i) Navistar , at all times
that it or one of its Affiliates is the Servicer, shall be and remain primarily
liable to the Agent and the Purchasers for the full and prompt performance of
all duties and responsibilities of the Servicer hereunder and (ii) the Agent and
the Purchasers shall be entitled to deal exclusively with Navistar in matters
relating to the discharge by the Servicer of its duties and responsibilities
hereunder. The Agent and the Purchasers shall not be required to give notice,
demand or other

E-78

--------------------------------------------------------------------------------


 
communication to any Person other than Navistar at all times that it or an
Affiliate of Navistar is Servicer in order for communication to the Servicer and
its permitted delegate with respect thereto to be accomplished. Navistar, at all
times that it is the Servicer, shall be responsible for providing any
sub-servicer or other delegate of the Servicer with any notice given to the
Servicer under this Agreement.
 
            Section 8.2        Duties of Servicer.
(a)  The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.
 
(b)  The Servicer will instruct all Obligors to pay all Collections directly to
a Lock-Box, Lock-Box Account or Blocked Account. The Servicer shall effect a
Blocked Account Agreement with each bank party to a Blocked Account and a
Lock-Box Account Agreement with each bank party to a Lock-Box Account at any
time. In the case of any remittances received in any Lock-Box, Lock-Box Account
or Blocked Account that shall have been identified, to the satisfaction of the
Servicer, to not constitute Collections or other proceeds of the Receivables or
the Related Security, the Servicer shall promptly remit such items to the Person
identified to it as being the owner of such remittances. From and after the date
the Agent delivers to any Lock-Box Bank a Collection Notice pursuant to Section
8.3, the Agent may request that the Servicer, and the Servicer thereupon
promptly shall instruct all Obligors with respect to the Receivables, to remit
all payments thereon to the Blocked Account and, at all times thereafter, Seller
and the Servicer shall not deposit or otherwise credit, and shall not permit any
other Person to deposit or otherwise credit to the Blocked Account any cash or
payment item other than Collections.
 
(c)  The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Agent after a Servicer Termination Event shall have
occurred, segregate, in a manner acceptable to the Agent, all cash, checks and
other instruments received by it from time to time constituting Collections from
the general funds of the Servicer or Seller prior to the remittance thereof in
accordance with Article II. If the Servicer shall be required to segregate
Collections pursuant to the preceding sentence, the Servicer shall segregate and
deposit into the Blocked Account such allocable share of Collections of
Receivables set aside for the Purchasers on the second Business Day following
receipt by the Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.
 
(d)  The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Charged-Off
Receivable or inhibit the rights of the Agent or the Purchasers under this
Agreement to enforce such Receivable. Notwithstanding anything to the contrary
contained

E-79

--------------------------------------------------------------------------------


 
herein, the Agent shall have the absolute and unlimited right after the
occurrence and during the continuance of a Servicer Termination Event to direct
the Servicer to commence or settle any legal action with respect to any
Receivable or to foreclose upon or repossess any Related Security.
 
(e)  The Servicer shall hold in trust for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Agent, make
available to the Agent all such Records; provided that the Servicer shall have
no obligation to take any action in conflict with any applicable law, rule,
regulation or contractual obligation prohibiting the disclosure of confidential
information with respect to any Obligor; provided, however, with respect to any
contractual obligation, such Seller Party shall use its commercially reasonable
efforts to obtain any applicable consent to disclose such information upon the
request of the Agent. The Servicer shall, as soon as practicable following
receipt thereof turn over to Seller any cash collections or other cash proceeds
not constituting proceeds of the Receivables. The Servicer shall, from time to
time at the request of any Purchaser, furnish to the Purchasers (promptly after
any such request) a calculation of the amounts set aside for the Purchasers
pursuant to Article II.
 
(f)  Any payment by an Obligor in respect of any indebtedness owed by it to
Parent, Transferor or Seller shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Agent, be applied in accordance with the Servicer's customary procedures.
 
Section 8.3                                Collection Notices. The Agent is
authorized at any time after the occurrence and during the continuance of a
Servicer Termination Event to date and to deliver to the Lock-Box Banks the
Collection Notices. Seller hereby transfers to the Agent for the benefit of the
Purchasers, effective when the Agent delivers such notice, the exclusive
ownership and control of each Lock-Box and the Blocked Accounts. In case any
authorized signatory of Navistar or Seller whose signature appears on a Blocked
Account Agreement or Lock-Box Account Agreement shall cease to have such
authority before the delivery of such notice, such Collection Notice shall
nevertheless be valid as if such authority had remained in force. Seller hereby
authorizes the Agent, and agrees that the Agent shall after the occurrence and
during the continuance of a Servicer Termination Event be entitled to (i)
endorse Seller's name on checks and other instruments representing Collections,
(ii) enforce the Receivables, the related Contracts and the Related Security and
(iii) take such action as shall be necessary or desirable to cause all cash,
checks and other instruments constituting Collections of Receivables to come
into the possession of the Agent rather than Seller.
 
Section 8.4                                Responsibilities of Seller. Anything
herein to the contrary notwithstanding, the exercise by the Agent and the
Purchasers of their rights hereunder shall not release the Servicer, Parent, the
Transferor or Seller from any of their duties or obligations with respect to any
Receivables or under the related Contracts. The Purchasers shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of Seller.

E-80

--------------------------------------------------------------------------------


 
Section 8.5            Reports. The Servicer shall prepare and forward to the
Agent (i) on the 15th day of each month or, if such day is not a Business Day,
the first Business Day thereafter and at such times as the Agent shall request,
a Monthly Report, (ii) on the first Business Day of each week a Weekly Report
which updates the previous month's Monthly Report for the previous week's
Incremental Purchases and Collections and (iii) at such times as the Agent shall
reasonably request, a listing by Obligor of all Receivables together with an
aging of such Receivables.
 
Section 8.6                                Servicing Fees. In consideration of
Navistar's agreement to act as Servicer hereunder, the Purchasers hereby agree
that, so long as Navistar shall continue to perform as Servicer hereunder,
Seller shall pay over to Navistar a fee (the "Servicing Fee") on the first
calendar day of each month, in arrears for the immediately preceding month,
equal to 1.0% per annum of the average aggregate Net Receivables during such
prior monthly period, as compensation for its servicing activities.
 
ARTICLE IX.
 
AMORTIZATION EVENTS
Section 9.1           Amortization Events. The occurrence of any one or more of
the following events shall constitute an Amortization Event:
 
(a)  Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due; provided, however, that no Amortization Event shall occur
under this Section 9.1(a)(i) as a result of any Iate payment or deposit (x)
which was made before 5:00 p.m. on the applicable due date or (y) which is cured
within one (1) Business Day after any Seller Party has knowledge of such failure
if (A) with respect to clause (y) only, such late payment or deposit was due to
a funds transmission failure beyond such Seller Party's control, including any
failure of any Lock-Box Bank or Blocked Account Bank to follow transfer
instructions, (B) such late payments or deposits do not occur more than five (5)
times in any calendar year, and (C) such Seller Party pays all costs incurred by
the Agent as a direct result of such failure or, (z) solely to the extent such
payment or deposit represents interest or fees, such failure continues for five
(5) Business Days after any Seller Party has knowledge of such failure, or (ii)
to perform or observe any term, covenant or agreement hereunder (other than as
referred to in clause (i) of this paragraph (a) and paragraph 9.1(e)) and such
failure shall continue for ten (10) consecutive Business Days after such Seller
Party has knowledge of such failure.
 
(b)  Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect when
made or deemed made and such inaccuracy, to the extent capable of being
remedied, shall remain unremedied in all material respects for five (5) Business
Days after any Seller Party has knowledge of such inaccuracy; provided that the
materiality qualifier in this clause shall not apply to any representation or
warranty which itself contains a materiality qualifier.
 
(c)  The Indebtedness outstanding under the Transferor Credit Agreement shall
become due in full prior to its stated maturity; or shall be declared to be due
and payable in fu11or required to be prepaid in full prior to the date of
maturity thereof, in each case, due to the occurrence of an event of default
under the Transferor Credit Agreement.

E-81

--------------------------------------------------------------------------------


 
(d)  (i ) Any Seller Party shall generally not pay its debts as such debts
become due or shall admit in writing its inability to pay its debts generally or
shall make a general assignment for the benefit of creditors; or (ii) any
proceeding shall be instituted by or against any Seller Party seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property or (iii) any Seller Party shall take any
corporate action to authorize any of the actions set forth in clauses (i) or
(ii) above in this subsection (d).
 
          (e)  Seller shall fail to comply with the terms of Section 2.6 hereof
 
(f)  As at the end of any calendar month, the three month rolling average
Delinquency Ratio shall exceed 5.5% or the three month rolling average Default
Trigger Ratio shall exceed 4.5% or the three month rolling average Dilution
Ratio shall exceed 2.5%.
 
          (g)  A Change of Control shall occur.
 
(h)  (i) One or more final judgments for the payment of money in an amount in
excess of $11,600 shall be entered against Seller or (ii) one or more final
judgments for the payment of money in an amount in excess of $10,000,000,
individually or in the aggregate, shall be entered against the Servicer on
claims not covered by insurance or as to which the insurance carrier has denied
its responsibility, and such judgment shall continue unsatisfied and in effect
for fifteen (15) consecutive days without a stay of execution.
 
(i )  The "Termination Date" under and as defined in the Receivables Sale
Agreement shall occur under the Receivables Sale Agreement or Transferor shall
for any reason cease to transfer, or cease to have the legal capacity to
transfer, or otherwise be incapable of transferring Receivables to Seller under
the Receivables Sale Agreement.
 
(j)  This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall successfully,
directly or indirectly, contest in any manner such effectiveness, validity,
binding nature or enforceability, or the Agent for the benefit of the Purchasers
shall cease to have a valid and perfected first priority security interest in
the Receivables, the Related Security, the Collections and the Lock-Box Accounts
and Blocked Accounts to the extent a security interest can be obtained with
respect to such assets and can be perfected under the UCC and, with respect to
the Related Security, Collections and the Lock-Box Accounts and Blocked
Accounts, such failure to maintain a valid and perfected first priority security
interest would cause the occurrence of an Amortization Event pursuant to clause
(k) of this Section 9.1.

E-82

--------------------------------------------------------------------------------


 
(k) The Net Receivables Balance shall, at any time, be less than an amount equal
to the sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves and
such failure shall continue for one Business Day after any Seller Party has
knowledge of such failure.
 
Section 9.2         Remedies. Upon the occurrence and during the continuation of
an Amortization Event, the Agent may, or upon the direction of the Required
Financial Institutions shall, take any of the following actions: (i) replace the
Person then acting as Servicer if such Amortization Event is a Servicer
Termination Event, (ii) declare the Amortization Date to have occurred,
whereupon the Amortization Date shall forthwith occur, without demand, protest
or further notice of any kind, all of which are hereby expressly waived by each
Seller Party; provided, however, that upon the occurrence of an Amortization
Event described in Section 9.1(d)(ii), or of an actual or deemed entry of an
order for relief with respect to any Seller Party under the Federal Bankruptcy
Code, the Amortization Date shall automatically occur, without demand, protest
or any notice of any kind, all of which are hereby expressly waived by each
Seller Party, (iii) to the fullest extent permitted by applicable law, declare
that the Default Fee shall accrue with respect to any of the Aggregate Unpaids
outstanding at such time, (iv) deliver the Collection Notices to the Lock-Box
Banks and the Blocked Account Banks, and (v) if there has been a transfer of
servicing, notify Obligors of the Purchasers' interest in the Receivables. The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of the Agent and the Purchasers
otherwise available under any other provision of this Agreement, by operation of
law, at equity or otherwise, all of which are hereby expressly preserved,
including, without limitation, all rights and remedies provided under the UCC,
all of which rights shall be cumulative.
 
ARTICLE X.
 
INDEMNIFICATION
Section 10.1         Indemnities by the Seller Parties. Without limiting any
other rights that the Agent or any Purchaser may have hereunder or under
applicable law, (A) Seller hereby agrees to indemnify (and pay upon demand to)
the Agent and each Purchaser and their respective assigns, officers, directors,
agents and employees (each an "Indemnified Party") from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys' fees and disbursements (all of
the foregoing being collectively referred to as "Indemnified Amounts") awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by a Purchaser of
an interest in the Receivables, and (B) the Servicer hereby agrees to indemnify
(and pay upon demand to) each Indemnified Party for Indemnified Amounts awarded
against or incurred by any of them arising out of the Servicer's activities as
Servicer hereunder excluding, however, in all of the foregoing instances under
the preceding clauses (A) and (B):
 
            (i )            Indemnified Amounts resulted from gross negligence,
willful misconduct, violation of law or breach of the Transaction Documents on
the part of the Indemnified Party seeking indemnification;

E-83

--------------------------------------------------------------------------------


            (ii)  Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; or
 
            (iii)  taxes imposed by any jurisdiction other than a jurisdiction
which acquired taxing authority over the Indemnified Party as a result of the
Transactions, on or measured by the overall net income of such Indemnified Party
to the extent that the computation of such taxes is consistent with the
characterization for income tax purposes of the acquisition by the Purchasers of
Purchaser Interests as a loan or loans by the Purchasers to Seller secured by
the Receivables, the Related Security, the Lock-Box Accounts, the Blocked
Accounts and the Collections;
 
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller shall indemnify the Agent and the
Purchasers for Indemnified Amounts (including, without limitation, losses in
respect of uncollectible receivables, regardless of whether reimbursement
therefor would constitute recourse to Seller or the Servicer) relating to or
resulting from:
 
(i)  any representation or warranty made by any Seller Party or Transferor (or
any officers of any such Person) under or in connection with this Agreement, any
other Transaction Document or any other information or report delivered by any
such Person pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;
 
(ii)  the failure by Seller, the Servicer or Transferor to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of
Transferor to keep or perform any of its obligations, express or implied, with
respect to any Contract;
 
(iii)  any failure of Seller, the Servicer or Transferor to perform its duties,
covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;
 
(iv)  any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
 
(v)  any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or service related to such Receivable or the furnishing
or failure to furnish such merchandise or services;

E-84

--------------------------------------------------------------------------------


 
  (vi )  the commingling of Collections of Receivables at any time with other
funds;
 
 (vii )  any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document,  the  transactions
contemplated hereby, the use of the proceeds of an Incremental Purchase or a
Reinvestment, the ownership of the Purchaser Interests or any other
investigation, litigation or proceeding relating to Seller, the Servicer or
Transferor in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;
      
           (viii)  [Intentionally Omitted]
 
            (ix)  any Amortization Event described in Section 9.1(d);
 
(x)  any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from Transferor, free and clear of any Adverse Claim (other than
as created hereunder); or any failure of Seller to give reasonably equivalent
value to Transferor under the Receivables Sale Agreement in consideration of the
transfer by Transferor of any Receivable, or any attempt by any Person to void
such transfer under statutory provisions or common law or equitable action;
 
(xi)  any failure to vest and maintain vested in the Agent for the benefit of
the Purchasers, or to transfer to the Agent for the benefit of the Purchasers,
legal and equitable title to, and ownership of, a first priority perfected
undivided percentage ownership interest (to the extent of the Purchaser
Interests contemplated hereunder) or security interest in the Receivables, the
Related Security and the Collections, free and clear of any Adverse Claim
(except as created by the Transaction Documents);
 
(xii)  the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;
 
(xiii)  any action by any Seller Party not required by or omission by any Seller
Party not prohibited by the Transaction Documents which reduces or impairs the
rights of the Agent or the Purchasers with respect to any Receivable or the
value of any such Receivable;

E-85

--------------------------------------------------------------------------------


      (xiv)  any attempt by any Person to void any Incremental Purchase or
Reinvestment hereunder under statutory provisions or common law or equitable
action; and
 
      (xv)  the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.
 
Section 10.2         Increased Cost and Reduced Return. If after the date
hereof, any Funding Source shall be charged any fee, expense or increased cost
on account of the adoption of any applicable law, rule or regulation (including
any applicable law, rule or regulation regarding capital adequacy), any
accounting principles or any change in any of the foregoing, or any change in
the interpretation or administration thereof by the Financial Accounting
Standards Board ("FASB'), any governmental authority, any central bank or any
comparable agency charged with the interpretation or administration thereof, or
compliance with any request or directive (whether or not having the force of
law) of any such authority or agency (a "Regulatory Change"): (i) that subjects
any Funding Source to any charge or withholding on or with respect to any
Funding Agreement or a Funding Source's obligations under a Funding Agreement,
or on or with respect to the Receivables, or changes the basis of taxation of
payments to any Funding Source of any amounts payable under any Funding
Agreement (except for changes in the rate of tax on the overall net income of a
Funding Source or taxes excluded by Section 10.1) or (ii) that imposes, modifies
or deems applicable any reserve, assessment, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of a
Funding Source, or credit extended by a Funding Source pursuant to a Funding
Agreement or (iii) that imposes any other condition the result of which is to
increase the cost to a Funding Source of performing its obligations under a
Funding Agreement, or to reduce the rate of return on a Funding Source's capital
as a consequence of its obligations under a Funding Agreement, or to reduce the
amount of any sum received or receivable by a Funding Source under a Funding
Agreement or to require any payment calculated by reference to the amount of
interests or loans held or interest received by it, then, upon demand by the
Agent, Seller shall pay to the Agent, for the benefit of the relevant Funding
Source, such amounts charged to such Funding Source or such amounts to otherwise
compensate such Funding Source for such increased cost or such reduction;
provided, however, in no event shall Seller be liable for the payment of any
such amounts with respect to any increased cost or reduced return accruing more
than ninety (90) days after the Agent obtained knowledge of such increased cost
or reduced return unless the Agent shall notify Seller of the same and then only
the portion accruing after the date of such notice. For the avoidance of doubt,
if the issuance of FASB Interpretation No. 46, or any other change in accounting
standards or the issuance of any other pronouncement, release or interpretation,
causes or requires the consolidation of all or a portion of the assets and
liabilities of Company or Seller with the assets and liabilities of the Agent,
any Financial Institution or any other Funding Source, such event shall
constitute a circumstance on which such Funding Source may base a claim for
reimbursement under this Section.
 
Section 10.3         Other Costs and Expenses. Seller shall pay to the Agent and
Conduit on demand and presentment of invoices all costs and out-of-pocket
expenses in connection with the preparation, execution, delivery and
administration of this Agreement, the transaction documents contemplated hereby
and the other documents to be delivered hereunder, including without

E-86

--------------------------------------------------------------------------------


 
limitation, the cost of Conduit's auditors auditing the books, records and
procedures of Seller once per year, reasonable fees and out-of-pocket expenses
of legal counsel for Conduit and the Agent with respect thereto and with respect
to advising Conduit and the Agent as to their respective rights and remedies
under this Agreement. Seller shall pay to the Agent on demand any and all costs
and expenses of the Agent and the Purchasers, if any, (and Agent shall demand
such payment when and as such costs and expenses accrue to the knowledge of the
Agent or such Purchaser) including reasonable counsel fees and expenses in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following
an Amortization Event.
 
ARTICLE XI.
 
THE AGENT
Section 11.1       Authorization and Action. Each Purchaser hereby designates
and appoints Bank One to act as its agent hereunder and under each other
Transaction Document, and authorizes the Agent to take such actions as agent on
its behalf and to exercise such powers as are delegated to the Agent by the
terms of this Agreement and the other Transaction Documents together with such
powers as are reasonably incidental thereto. The Agent shall not have any duties
or responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Agent. In performing its
functions and duties hereunder and under the other Transaction Documents, the
Agent shall act solely as agent for the Purchasers and does not assume nor shall
be deemed to have assumed any obligation or relationship of trust or agency with
or for any Seller Party or any of such Seller Party's successors or assigns. The
Agent shall not be required to take any action that exposes the Agent to
personal liability or that is contrary to this Agreement, any other Transaction
Document or applicable law. The appointment and authority of the Agent hereunder
shall terminate upon the indefeasible payment in full of all Aggregate Unpaids.
Each Purchaser hereby authorizes the Agent to execute each of the Uniform
Commercial Code financing statements on behalf of such Purchaser (the terms of
which shall be binding on such Purchaser).
 
Section 11.2       Delegation of Duties. The Agent may execute any of its duties
under this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.
 
Section 11.3       Exculpatory Provisions. Neither the Agent nor any of its
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person's own gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Purchasers for any recitals, statements,

E-87

--------------------------------------------------------------------------------


 
representations or warranties made by any Seller Party contained in this
Agreement, any other Transaction Document or any certificate, report, statement
or other document referred to or provided for in, or received under or in
connection with, this Agreement, or any other Transaction Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement, or any other Transaction Document or any other document
furnished in connection herewith or therewith, or for any failure of any Seller
Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. The Agent shall not be under any obligation to any
Purchaser to ascertain or to inquire as to the observance or performance of any
of the agreements or covenants contained in, or conditions of, this Agreement or
any other Transaction Document, or to inspect the properties, books or records
of the Seller Parties. The Agent shall not be deemed to have knowledge of any
Amortization Event or Potential Amortization Event unless the Agent has received
notice from Seller or a Purchaser.
 
Section 11.4        Reliance by Agent. The Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to Seller), independent
accountants and other experts selected by the Agent. The Agent shall in all
cases be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence of Conduit or the Required Financial Institutions or all
of the Purchasers, as applicable, as it deems appropriate and it shall first be
indemnified to its satisfaction by the Purchasers, provided that unless and
until the Agent shall have received such advice, the Agent may take or refrain
from taking any action, as the Agent shall deem advisable and in the best
interests of the Purchasers. The Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of Conduit or
the Required Financial Institutions or all of the Purchasers, as applicable, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Purchasers.
 
Section 11.5         Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither the Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of any Seller
Party, shall be deemed to constitute any representation or warranty by the
Agent. Each Purchaser represents and warrants to the Agent that it has and will,
independently and without reliance upon the Agent or any other Purchaser and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Seller and
made its own decision to enter into this Agreement, the other Transaction
Documents and all other documents related hereto or thereto.
 
Section 11.6         Reimbursement and Indemnification. The Financial
Institutions agree to reimburse and indemnify the Agent and its officers,
directors, employees, representatives and agents ratably according to their Pro
Rata Shares, to the extent not paid or reimbursed by the Seller Parties (i) for
any amounts for which the Agent, acting in its capacity as Agent, is entitled

E-88

--------------------------------------------------------------------------------


 
to reimbursement by the Seller Parties hereunder and (ii) for any other expenses
incurred by the Agent, in its capacity as Agent and acting on behalf of the
Purchasers, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents.
 
Section 11.7         Agent in its Individual Capacity. The Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with Seller or any Affiliate of Seller as though the Agent were
not the Agent hereunder. With respect to the acquisition of Purchaser Interests
pursuant to this Agreement, the Agent shall have the same rights and powers
under this Agreement in its individual capacity as any Purchaser and may
exercise the same as though it were not the Agent, and the terms "Financial
Institution," "Purchaser," "Financial Institutions" and "Purchasers" shall
include the Agent in its individual capacity.
 
Section 11.8         Successor Agent. The Agent may, upon ten days' notice to
Seller and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity) resign as Agent.
If the Agent shall resign, then the Required Financial Institutions during such
ten-day period shall appoint from among the Purchasers a successor agent. If for
any reason no successor Agent is appointed by the Required Financial
Institutions during such ten-day period, then effective upon the termination of
such ten-day period, the Purchasers shall perform all of the duties of the Agent
hereunder and under the other Transaction Documents and Seller and the Servicer
(as applicable) shall make all payments in respect of the Aggregate Unpaids
directly to the applicable Purchasers and for all purposes shall deal directly
with the Purchasers. After the effectiveness of any retiring Agent's resignation
hereunder as Agent, the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Agent under this Agreement and under the other Transaction Documents.
 
ARTICLE XII.
 
ASSIGNMENTS; PARTICIPATIONS
    Section 12.1           Assignments.
(a)  Seller and each Financial Institution hereby agree and consent to the
complete or partial assignment by Conduit of all or any portion of its rights
under, interest in, title to and obligations under this Agreement to the
Financial Institutions pursuant to Section 13.1 or to any other Person, and upon
such assignment, Conduit shall be released from its obligations so assigned.
Further, Seller and each Financial Institution hereby agree that any assignee of
Conduit of this Agreement or all or any of the Purchaser Interests of Conduit
shall have all of the rights and benefits under this Agreement as if the term
"Conduit" explicitly referred to such party, and no such assignment shall in any
way impair the rights and benefits of Conduit hereunder. Except as specifically
provided in this Agreement, neither Seller nor the Servicer shall have the right
to assign its rights or obligations under this Agreement.
 
(b)  Any Financial Institution may at any time and from time to time assign to
one or more Persons ("Purchasing Financial Institutions") all or any part of its
rights and

E-89

--------------------------------------------------------------------------------


 
obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the "Assignment
Agreement") executed by such Purchasing Financial Institution and such selling
Financial Institution. The consent of Conduit shall be required prior to the
effectiveness of any such assignment. Each assignee of a Financial Institution
must (i) have a short-term debt rating of A-1 or better by Standard & Poor's
Ratings Group and P-1 by Moody's Investor Service, Inc. and (ii) agree to
deliver to the Agent, promptly following any request therefor by the Agent or
Conduit, an enforceability opinion in form and substance satisfactory to the
Agent and Conduit. Upon delivery of the executed Assignment Agreement to the
Agent, such selling Financial Institution shall be released from its obligations
hereunder to the extent of such assignment. Thereafter the Purchasing Financial
Institution shall for all purposes be a Financial Institution party to this
Agreement and shall have all the rights and obligations of a Financial
Institution under this Agreement to the same extent as if it were an original
party hereto and no further consent or action by Seller, the Purchasers or the
Agent shall be required.
 
(c)            Each of the Financial Institutions agrees that in the event that
it shall cease to have a short-term debt rating of A-1 or better by Standard &
Poor's Ratings Group and P-1 by Moody's Investor Service, Inc. (an "Affected
Financial Institution"), such Affected Financial Institution shall be obligated,
at the request of Conduit or the Agent, to assign all of its rights and
obligations hereunder to (x) another Financial Institution or (y) another
funding entity nominated by the Agent and acceptable to Conduit, and willing to
participate in this Agreement through the Liquidity Termination Date in the
place of such Affected Financial Institution; provided that the Affected
Financial Institution receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such Financial Institution's Pro Rata Share of
the Aggregate Capital and Yield owing to the Financial Institutions and all
accrued but unpaid fees and other costs and expenses payable in respect of its
Pro Rata Share of the Purchaser Interests of the Financial Institutions.
 
Section 12.2         Participations. Any Financial Institution may, in the
ordinary course of its business at any time sell to one or more Persons (each a
"Participant") participating interests in its Pro Rata Share of the Purchaser
Interests of the Financial Institutions, its obligation to pay Conduit its
Acquisition Amounts or any other interest of such Financial Institution
hereunder. Notwithstanding any such sale by a Financial Institution of a
participating interest to a Participant, such Financial Institution's rights and
obligations under this Agreement shall remain unchanged, such Financial
Institution shall remain solely responsible for the performance of its
obligations hereunder, and Seller, Conduit and the Agent shall continue to deal
solely and directly with such Financial Institution in connection with such
Financial Institution's rights and obligations under this Agreement. Each
Financial Institution agrees that any agreement between such Financial
Institution and any such Participant in respect of such participating interest
shall not restrict such Financial Institution's right to agree to any amendment,
supplement, waiver or modification to this Agreement, except for any amendment,
supplement, waiver or modification described in Section 14.1(b)(i).

E-90

--------------------------------------------------------------------------------



ARTICLE XIII.
 
LIQUIDITY FACILITY
Section 13.1         Transfer to Financial Institutions. Each Financial
Institution hereby agrees, subject to Section 13.4, that immediately upon
written notice from Conduit delivered on or prior to the Liquidity Termination
Date, it shall acquire by assignment from Conduit, without recourse or warranty,
its Pro Rata Share of one or more of the Purchaser Interests of Conduit as
specified by Conduit. Each such assignment by Conduit shall be made pro rata
among all of the Financial Institutions, except for pro rata assignments to one
or more Terminating Financial Institutions pursuant to Section 13.6. Each such
Financial Institution shall, no later than 1:00 p.m. (Chicago time) on the date
of such assignment, pay in immediately available funds (unless another form of
payment is otherwise agreed between Conduit and any Financial Institution) to
the Agent at an account designated by the Agent, for the benefit of Conduit, its
Acquisition Amount. Unless a Financial Institution has notified the Agent that
it does not intend to pay its Acquisition Amount, the Agent may assume that such
payment has been made and may, but shall not be obligated to, make the amount of
such payment available to Conduit in reliance upon such assumption. Conduit
hereby sells and assigns to the Agent for the ratable benefit of the Financial
Institutions, and the Agent hereby purchases and assumes from Conduit, effective
upon the receipt by Conduit of the Conduit Transfer Price, the Purchaser
Interests of Conduit which are the subject of any transfer pursuant to this
Article XIII.
 
Section 13.2         Transfer Price Reduction Yield. If the Adjusted Funded
Amount is included in the calculation of the Conduit Transfer Price for any
Purchaser Interest, each Financial Institution agrees that the Agent shall pay
to Conduit the Reduction Percentage of any Yield received by the Agent with
respect to such Purchaser Interest.
 
Section 13.3         Payments to Conduit. In consideration for the reduction of
the Conduit Transfer Prices by the Conduit Transfer Price Reductions, effective
only at such time as the aggregate amount of the Capital of the Purchaser
Interests of the Financial Institutions equals the Conduit Residual, each
Financial Institution hereby agrees that the Agent shall not distribute to the
Financial Institutions and shall immediately remit to Conduit any Yield,
Collections or other payments received by it to be applied pursuant to the terms
hereof or otherwise to reduce the Capital of the Purchaser Interests of the
Financial Institutions.
 
Section 13.4         Limitation on Commitment to Purchase from Conduit.
Notwithstanding anything to the contrary in this Agreement, no Financial
Institution shall have any obligation to purchase any Purchaser Interest from
Conduit, pursuant to Section 13.1 or otherwise, if:
 
(i)  Conduit shall have voluntarily commenced any proceeding or filed any
petition under any bankruptcy, insolvency or similar law seeking the
dissolution, liquidation or reorganization of Conduit or taken any corporate
action for the purpose of effectuating any of the foregoing; or
 
(ii)  involuntary proceedings or an involuntary petition shall have been
commenced or filed against Conduit by any Person under any bankruptcy, 
insolvency or similar law seeking the dissolution, liquidation or reorganization
of Conduit and such proceeding or petition shall have not been dismissed.

E-91

--------------------------------------------------------------------------------


 
Section 13.5          Defaulting Financial Institutions. If one or more
Financial Institutions defaults in its obligation to pay its Acquisition Amount
pursuant to Section 13.1 (each such Financial Institution shall be called a
"Defaulting Financial Institution" and the aggregate amount of such defaulted
obligations being herein called the "Conduit Transfer Price Deficit"), then upon
notice from the Agent, each Financial Institution other than the Defaulting
Financial Institutions (a "Non-Defaulting Financial Institution ") shall
promptly pay to the Agent, in immediately available funds, an amount equal to
the lesser of (x) such Non-Defaulting Financial Institution's proportionate
share (based upon the relative Commitments of the Non-Defaulting Financial
Institutions of the Conduit Transfer Price Deficit and (y) the unused portion of
such Non-Defaulting Financial Institution's Commitment. A Defaulting Financial
Institution shall forthwith upon demand pay to the Agent for the account of the
Non-Defaulting Financial Institutions all amounts paid by each Non-Defaulting
Financial Institution on behalf of such Defaulting Financial Institution,
together with interest thereon, for each day from the date a payment was made by
a Non-Defaulting Financial Institution until the date such Non-Defaulting
Financial Institution has been paid such amounts in full, at a rate per annum
equal to the Federal Funds Effective Rate plus two percent (2%). In addition,
without prejudice to any other rights that Conduit may have under applicable
law, each Defaulting Financial Institution shall pay to Conduit forthwith upon
demand, the difference between such Defaulting Financial Institution's unpaid
Acquisition Amount and the amount paid with respect thereto by the
Non-Defaulting Financial Institutions, together with interest thereon, for each
day from the date of the Agent's request for such Defaulting Financial
Institution's Acquisition Amount pursuant to Section 13.1 until the date the
requisite amount is paid to Conduit in full, at a rate per annum equal to the
Federal Funds Effective Rate plus two percent (2%).
 
Section 13.6         Terminating Financial Institutions.
        (a)            Each Financial Institution hereby agrees to deliver
written notice to the Agent not more than 30 Business Days and not less than 5
Business Days prior to the Liquidity Termination Date indicating whether such
Financial Institution intends to renew its Commitment hereunder. If any
Financial Institution fails to deliver such notice on or prior to the date that
is 5 Business Days prior to the Liquidity Termination Date, such Financial
Institution will be deemed to have declined to renew its Commitment (each
Financial Institution which has declined or has been deemed to have declined to
renew its Commitment hereunder, a "Non-Renewing Financial Institution'). The
Agent shall promptly notify Conduit of each Non-Renewing Financial Institution
and Conduit, in its sole discretion, may (A) to the extent of Commitment
Availability, declare that such Non-Renewing Financial Institution's Commitment
shall, to such extent, automatically terminate on a date specified by Conduit on
or before the Liquidity Termination Date or (B) upon one (1) Business Days'
notice to such Non-Renewing Financial Institution assign to such Non-Renewing
Financial Institution on a date specified by Conduit its Pro Rata Share of the
aggregate Purchaser Interests then held by Conduit, subject to, and in
accordance with, Section 13.1. In addition, Conduit may, in its sole discretion,
at any time (x) to the extent of Commitment Availability, declare that any
Affected Financial Institution's Commitment shall automatically terminate on a
date specified by Conduit or (y) assign to any Affected Financial Institution on
a date specified by Conduit its Pro Rata Share of the aggregate Purchaser
Interests

E-92

--------------------------------------------------------------------------------


 
then held by Conduit, subject to, and in accordance with, Section 13.1 (each
Affected Financial Institution or each Non-Renewing Financial Institution is
hereinafter referred to as a "Terminating Financial Institution "). The parties
hereto expressly acknowledge that any declaration of the termination of any
Commitment, any assignment pursuant to this Section 13.6 and the order of
priority of any such termination or assignment among Terminating Financial
Institutions shall be made by Conduit in its sole and absolute discretion.
 
(b)            Upon any assignment to a Terminating Financial Institution as
provided in this Section 13.6, any remaining Commitment of such Terminating
Financial Institution shall automatically terminate. Upon reduction to zero of
the Capital of all of the Purchaser Interests of a Terminating Financial
Institution (after application of Collections thereto pursuant to Sections 2.2
and 2.3) all rights and obligations of such Terminating Financial Institution
hereunder shall be terminated and such Terminating Financial Institution shall
no longer be a "Financial Institution" hereunder; provided, however, that the
provisions of Article X shall continue in effect for its benefit with respect to
Purchaser Interests held by such Terminating Financial Institution prior to its
termination as a Financial Institution.
 
ARTICLE XIV.
 
MISCELLANEOUS
    Section 14.1        Waivers and Amendments.
 (a)  No failure or delay on the part of the Agent or any Purchaser in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.
 
(b)  No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
14.1(b). Conduit, Seller and the Agent, at the direction of the Required
Financial Institutions, may enter into written modifications or waivers of any
provisions of this Agreement, provided, however, that no such modification or
waiver shall:
 
(i)            without the consent of each affected Purchaser, (A) extend the
Liquidity Termination Date or the date of any payment or deposit of Collections
by Seller or the Servicer, (B) reduce the rate or extend the time of payment of
Yield or any CP Costs (or any component of Yield or CP Costs), (C) reduce any
fee payable to the Agent for the benefit of the Purchasers, (D) except pursuant
to Article XII hereof, change the amount of the Capital of any Purchaser, any
Financial Institution's Pro Rata Share (except pursuant to Sections 13.1 or
13.5) or any Financial Institution's Commitment, (E) amend, modify or waive any
provision of the definition of Required Financial Institutions or this Section
14.1(b), (F) consent to or permit the assignment or transfer by Seller of any of
its

E-93

--------------------------------------------------------------------------------


 
rights and obligations under this Agreement, (G) change the definition of
"Eligible Receivable," "Loss Reserve," or "Loss Percentage," or (H) amend or
modify any defined term (or any defined term used directly or indirectly in such
defined term) used in clauses (A) through (G) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses; or
 
(ii)            without the written consent of the then Agent, amend, modify or
waive any provision of this Agreement if the effect thereof is to affect in any
material respect the rights or duties of such Agent.
 
Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, but with the consent of Seller, the Agent may amend this Agreement
solely to add additional Persons as Financial Institutions hereunder and (ii)
the Agent, the Required Financial Institutions and Conduit may enter into
amendments to modify any of the terms or provisions of Article XI, Article XII,
Article XIII, Section 14.13 or any other provision of this Agreement without the
consent of Seller, provided that such amendment has no negative impact upon
Seller. Any modification or waiver made in accordance with this Section 14.1
shall apply to each of the Purchasers equally and shall be binding upon Seller,
the Purchasers and the Agent.
 
Section 14.2         Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or (iii)
if given by any other means, when received at the address specified in this
Section 14.2. Seller hereby authorizes the Agent to effect purchases and Tranche
Period and Discount Rate selections based on telephonic notices made by any
Person whom the Agent in good faith believes to be acting on behalf of Seller.
Seller agrees to deliver promptly to the Agent a written confirmation of each
telephonic notice signed by an authorized officer of Seller; provided, however,
the absence of such confirmation shall not affect the validity of such notice.
If the written confirmation differs from the action taken by the Agent prior to
receipt by the Agent of such written confirmation, the records of the Agent
shall govern absent manifest error.
 
Section 14.3         Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

E-94

--------------------------------------------------------------------------------


 
Section 14.4         Protection of Ownership Interests of the Purchasers.
 
(a)  Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary, or that the Agent may reasonably request, to perfect, protect
or more fully evidence the Purchaser Interests, or to enable the Agent or the
Purchasers to exercise and enforce their rights and remedies hereunder. At any
time after a Servicer Termination Event and the transfer of servicing , the
Agent may, or the Agent may direct Seller or the Servicer to, notify the
Obligors of Receivables, at Seller's expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Agent or its designee. Seller or the Servicer (as
applicable) shall, at any Purchaser's request, withhold the identity of such
Purchaser in any such notification.
 
(b)  If any Seller Party fails to perform any of its obligations hereunder, the
Agent or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and the Agent's or such Purchaser's costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes the Agent at any time
and from time to time in the sole discretion of the Agent, and appoints the
Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to
execute on behalf of Seller as debtor and to file financing statements necessary
or desirable in the Agent's sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchasers in the Receivables and
(ii) to file a carbon, photographic or other reproduction of this Agreement or
any financing statement with respect to the Receivables as a financing statement
in such offices as the Agent in its sole discretion deems necessary to perfect
and to maintain the perfection and priority of the interests of the Purchasers
in the Receivables. This appointment is coupled with an interest and is
irrevocable.
 
Section 14.5         Confidentiality.
 
(a)  Each Seller Party and each Purchaser shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of this Agreement and
the other confidential or proprietary information with respect to the Agent and
Conduit and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that such Seller Party and such Purchaser and its officers and
employees may disclose such information to such Seller Party's and such
Purchaser's external accountants and attorneys and as required by any applicable
law or order of any judicial or administrative proceeding.
 
(b)  Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to the Agent, the Financial Institutions or Conduit by each other, (ii) by the
Agent or the Purchasers to any prospective or actual assignee or participant of
any of them, provided such assignee or participant agrees to be bound by the
confidentiality provisions contained herein and (iii) by the Agent to any rating
agency, Commercial Paper dealer or provider of a surety, guaranty or credit or
liquidity enhancement to Conduit or any entity organized for the purpose of
purchasing, or making loans secured by, financial assets for which Bank One acts
as the administrative agent

E-95

--------------------------------------------------------------------------------


 
and to any officers, directors, employees, outside accountants and attorneys of
any of the foregoing, provided each such Person referred to in clause (iii) is
informed of the confidential nature of such information. In addition, the
Purchasers and the Agent may disclose any such nonpublic information pursuant to
any law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law). The Agent and each Purchaser shall use its best efforts
to notify the Seller Parties of any order or request for any nonpublic
information.
 
(c)            Notwithstanding any other express or implied agreement to the
contrary, the parties hereto agree that each of them and each of their
employees, representatives, and other agents may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure, except where confidentiality is reasonably necessary to comply
with U.S. federal or state securities laws. For purposes of this paragraph, the
terms "tax treatment" and "tax structure" have the meanings specified in
Treasury Regulation section 1.6011-4(c).
 
Section 14.6         Bankruptcy Petition. Each of Seller, the Servicer, the
Agent and each Financial Institution hereby covenants and agrees that, prior to
the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of Conduit, it will not institute against, or
join any other Person in instituting against, Conduit or any such entity any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.
 
Section 14.7         Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of Conduit, the Agent
or any Financial Institution, no claim may be made by any Seller Party or any
other Person against Conduit, the Agent or any Financial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
 
Section 14.8         CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF ILLINOIS.
 
Section 14.9         CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PARTY PURSUANT TO THIS AGREEMENT AND EACH PARTY HEREBY IRREVOCABLY AGREES THAT
ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION

E-96

--------------------------------------------------------------------------------


 
 
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY PURCHASER TO BRING
PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE AGENT OR ANY PURCHASER
OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO, ILLINOIS OR NEW YORK, NEW
YORK.
 
Section 14.10         WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.
 
Section 14.11         Integration; Binding Effect; Survival of Terms.
 
(a)  This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
 
(b)  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.
 
Section 14.12         Counterparts; Severability; Section References. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to "Article," "Section," "Schedule" or "Exhibit" shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

E-97

--------------------------------------------------------------------------------


 
Section 14.13         Bank One Roles. Each of the Financial Institutions
acknowledges that Bank One acts, or may in the future act, (i) as administrative
agent for Conduit or any Financial Institution, (ii) as issuing and paying agent
for the Commercial Paper, (iii) to provide credit or liquidity enhancement for
the timely payment for the Commercial Paper and (iv) to provide other services
from time to time for Conduit or any Financial Institution (collectively, the
"Bank One Roles"). Without limiting the generality of this Section 14.13, each
Financial Institution hereby acknowledges and consents to any and all Bank One
Roles and agrees that in connection with any Bank One Role, Bank One may take,
or refrain from taking, any action that it, in its discretion, deems
appropriate, including, without limitation, in its role as administrative agent
for Conduit, and the giving of notice to the Agent of a mandatory purchase
pursuant to Section 13.1.
 
Section 14.14         Characterization.
 
(a)  It is the intention of the parties hereto that each purchase hereunder
shall constitute and be treated as an absolute and irrevocable sale, which
purchase shall provide the applicable Purchaser with the full benefits of
ownership of the applicable Purchaser Interest. Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to Seller; provided, however, that (i) Seller shall be liable to each
Purchaser and the Agent for all representations, warranties, covenants and
indemnities made by Seller pursuant to the terms of this Agreement, and (ii)
such sale does not constitute and is not intended to result in an assumption by
any Purchaser or the Agent or any assignee thereof of any obligation of Seller
or Transferor or any other person arising in connection with the Receivables,
the Related Security, or the related Contracts, or any other obligations of
Seller or Transferor.
 
(b)  In addition to any ownership interest which the Agent may from time to time
acquire pursuant hereto, Seller hereby grants to the Agent for the ratable
benefit of the Purchasers a valid and perfected security interest in all of
Seller's right, title and interest in, to and under all Receivables now existing
or hereafter arising, the Collections, each Lock-Box, each Lock-Box Account,
each Blocked Account, all Related Security, all other rights and payments
relating to such Receivables, and all proceeds of any thereof prior to all other
liens on and security interests therein to secure the prompt and complete
payment of the Aggregate Unpaids. The Agent and the Purchasers shall have, in
addition to the rights and remedies that they may have under this Agreement, all
other rights and remedies provided to a secured creditor under the UCC and other
applicable law, which rights and remedies shall be cumulative.
 
[SIGNATURE PAGES FOLLOW]

E-98

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof
 
TRUCK RETAIL ACCOUNTS CORPORATION
 
By:      /s/  Andrew J. Cederoth
Name:       Andrew J. Cederoth
Title:         Vice President and Treasurer
 
Address:           2850 W. Golf Road
Rolling Meadows, Illinois 60008
Attention: President and Treasurer
Fax: (847) 734-4090
 
 
NAVISTAR FINANCIAL CORPORATION
 
By:      /s/  Andrew J. Cederoth
Name:       Andrew J. Cederoth
Title:         Vice President and Treasurer
 
Address:           2850 W. Golf Road
Rolling Meadows, Illinois 60008
Attention: Vice President and Treasurer
Fax: (847) 734-4090
 
[Signature Page to the Receivables Purchase Agreement]
 
 
E-99

--------------------------------------------------------------------------------

 


 
JUPITER SECURITIZATION CORPORATION
 
By:         /s/  RONALD J. ATKINS
                    Ronald J. Atkins
                    Authorized Signatory
 
Address:         c/o Bank One, NA (Main Office Chicago), as Agent
                            Asset Backed Finance
                      Suite IL1-0079, 1-19
                      1 Bank One Plaza
                      Chicago, Illinois 60670-0079
                      Fax: (312) 732-1844


 


 
BANK ONE, NA (MAIN OFFICE CHICAGO), as a Financial Institution and as Agent
 
By:         /s/    RONALD J. ATKINS
Name:            Ronald J. Atkins
Title:               Director, Capital Markets
 
 Address:        Bank One, NA (Main Office Chicago) Asset Backed Finance
                      Suite IL1-0596, 1-21
                      1 Bank One Plaza
                      Chicago, Illinois 60670-0596
                      Fax: (312) 732-4487
 
[Signature Page to the Receivables Purchase Agreement]

E-100

--------------------------------------------------------------------------------



EXHIBIT I
DEFINITIONS
 
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
"A Receivable"means a Receivable owing from an Obligor that is a non-direct
customer of the Originator evidenced by a Contract with payment terms based on
the date of delivery of the subject matter of such Contract.
 
"Accrual Period"means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.
 
"Acquisition Amount"means, on the date of any purchase from Conduit of one or
more Purchaser Interests pursuant to Section 13.1, (a) with respect to each
Financial Institution, the lesser of (i) such Financial Institution's Pro Rata
Share of the sum of (A) the lesser of (1) the Adjusted Liquidity Price of each
such Purchaser Interest and (2) the Capital of each such Purchaser Interest and
(B) all accrued and unpaid CP Costs for each such Purchaser Interest and (ii)
such Financial Institution's unused Commitment.
 
"Adjusted Funded Amount" means, in determining the Conduit Transfer Price for
any Purchaser Interest, an amount equal to the sum of the Adjusted Liquidity
Price of each such Purchaser Interest.
                                                   
                                                                                                                    
                NDR                                              
        "Adjusted Liquidity Price" means an amount equal to:  RI [(i) DC + (ii)
[1+ (.50 x LPF)]]
 
          where:
 
RI    = the undivided percentage interest evidenced by such Purchaser Interest.
 
DC  = the Deemed Colledtions. 
 
LPF = Loss Percentage Floor
 
NDR = the Outstanding Balance of all Receivables as to which any payment, or
part thereof, has not remained unpaid for 91 days or more from the original due
date for such payment.
 

E-101

--------------------------------------------------------------------------------


 
Each of the foregoing shall be determined from the most recent Monthly Report
received from the Servicer.
 
"Adverse Claim"means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person's assets or properties in favor of any
other Person.
 
"Affected Financial Institution" has the meaning specified in Section 12.1(c).
 
"Affiliate"means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.
 
"Agent"has the meaning set forth in the preamble to this Agreement.
 
"Aggregate Capital"means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.
 
          "Aggregate Reduction" has the meaning specified in Section 1.3.
 
"Aggregate Reserves"means, on any date of determination, (a) the sum of the Loss
Reserve, the Yield Reserve, the Dilution Reserve and the Servicer Reserve and
(b) at any time after a Credit Enhancement Trigger, the greater of (A) 35% and
(B) the amount determined in clause (a) of this definition.
 
"Aggregate Unpaids"means, at any time, an amount equal to the sum of all accrued
and unpaid fees under the Fee Letter, CP Costs, Yield, Aggregate Capital and all
other unpaid Obligations (whether due or accrued) at such time.
 
"Agreement" means this Receivables Purchase Agreement, as it may be amended or
modified and in effect from time to time.
 
"Amortization Date" means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Agent following the occurrence of any other Amortization Event,
and (iv) the date which is 15 Business Days after the Agent's receipt of written
notice from Seller that it wishes to terminate the facility evidenced by this
Agreement.
 
"Amortization Event" has the meaning specified in Article IX.
 
"Assignment Agreement" has the meaning set forth in Section 12.1(b).
 
"Authorized Officer"means, with respect to any Person, its chief executive
officer, president, corporate controller, treasurer, chief financial officer,
controller, cash manager, financing manager or treasury reporting manager.

E-102

--------------------------------------------------------------------------------


 
"BReceivable" means a Receivable owing from an Obligor that is a direct customer
of the Originator evidenced by a Contract with payment terms based on the date
of delivery of the subject matter of such Contract.
 
"Bank One" means Bank One, NA (Main Office Chicago) in its individual capacity
and its successors.
 
"Blocked Account" means each depositary account or similar account in which any
proceeds of the Specified NFC Proceeds Account relating to the Receivables or,
after the delivery of the Collection Notice or segregation notice pursuant to
Section 8.3, any Lock-Box Account are deposited and which is listed on Exhibit
W.
 
"Blocked Account Agreement" means an agreement in form and substance
satisfactory to Agent, by and among Transferor, Seller, the Agent and a Blocked
Account Bank.
 
"Blocked Account Bank" means, at any time, any of the banks holding one or more
Blocked Accounts.
 
"Broken Funding Costs" means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is assigned under Article XIII or
terminated prior to the date on which it was originally scheduled to end; an
amount equal to the excess, if any, of (A) the CP Costs or Yield (as applicable)
that would have accrued during the remainder of the Tranche Periods or the
tanche periods for Commercial Paper determined by the Agent to relate to such
Purchaser Interest (as applicable) subsequent to the date of such reduction,
assignment or termination (or in respect of clause (ii) above, the date such
Aggregate Reduction was designated to occur pursuant to the Reduction Notice) of
the Capital of such Purchaser Interest if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Capital is
allocated to another Purchaser Interest, the amount of CP Costs or Yield
actually accrued during the remainder of such period on such Capital for the new
Purchaser Interest, and (y) to the extent such Capital is not allocated to
another Purchaser Interest, the income, if any, actually received during the
remainder of such period by the holder of such Purchaser Interest from investing
the portion of such Capital not so allocated. In the event that the amount
referred to in clause (B) exceeds the amount referred to in clause (A), the
relevant Purchaser or Purchasers agree to pay to Seller the amount of such
excess. All Broken Funding Costs shall be due and payable hereunder upon demand.
 
"Business Day" means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.
 
"CReceivable" means a Receivable owing from an Obligor that is a direct customer
of the Originator evidenced by a Contract with payment terms based on the
factory invoice date with respect to the subject matter of such Contract.

E-103

--------------------------------------------------------------------------------


    

            "Capital"of any Purchaser Interest means, at any time, (A) the
Purchase Price of such Purchaser Interest, minus (B) the sum of the aggregate
amount of Collections and other payments received by the Agent which in each
case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.
 
"Change of Control" means the occurrence of one or more of the following events:
(i) any person or group (within the meaning of the Securities Exchange Act of
1934 (the "Exchange Act") and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), other than employee or
retiree benefit plans or trusts sponsored or established by Transferor or
Originator, is or becomes the "beneficial owner" (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of (A) securities of the Parent
representing 35% or more of the combined voting power of the Parent's then
outstanding voting stock, or (B) securities of the Transferor representing 50%
or more of the combined voting power of Transferor's then outstanding voting
stock; (ii) the following individuals cease for any reason to constitute more
than three-fourths of the number of directors then serving on the Board of
Directors of the Parent; individuals who, on the date hereof, constitute the
Board of Directors
 
and any new director (other than a director whose initial assumption of the
office is in connection with an actual or threatened election by the Parent's
stockholders was approved by the vote of a majority of the directors then still
in office or whose appointment, election or nomination was previously so
approved or recommended; (iii) the stockholders of the Parent shall approve any
Plan of Liquidation; (iv) Transferor consolidates with or merges with or into
another Person, or Transferor or any Subsidiary of Transferor, directly or
indirectly, sells, assigns, conveys, transfers, leases or otherwise disposes of,
in one transaction or series of related transactions, all or substantially all
of the property or assets of the Transferor and the Subsidiaries of Transferor
(determined on a consolidated basis) to any Person, or Person consolidates with,
or merges with or into, Transferor, in any such event pursuant to a transaction
in which the outstanding voting stock of Transferor is converted into or
exchanges for cash, securities or other property, and, as a result of which,
neither the Parent nor Originator has "beneficial ownership" (as set forth
above), directly or indirectly, of at least 50% of the combined voting power of
the then outstanding voting stock of the surviving or transferee corporation;
(v) so long as any Indebtedness under the Senior Subordinated Note Indenture (as
defined in the Transferor Credit Agreement) is outstanding, a "Change of
Control" as defined in the Senior Subordinated Note Indenture shall occur; or
(vi) the Transfer shall cease to own directly or indirectly 100% of the
outstanding voting stock of the Seller.
 
"Charged-Off Receivable" means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased, (iii)
which, consistent with the Credit and Collection Policy, would be written off
Seller's books as uncollectible, or (iv) which has been identified by Seller as
uncollectible.
 
"Collection Notice" means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Lock-Box Bank.

E-104

--------------------------------------------------------------------------------


 
"Collections" means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.
 
"Commercial Paper" means promissory notes of Conduit issued by Conduit in the
commercial paper market.
 
"Commitment" means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from (i) Seller and (ii)
Conduit, in an amount not to exceed (i) in the aggregate, the amount set forth
opposite such Financial Institution's name on Schedule A to this Agreement, as
such amount may be modified in accordance with the terms hereof (including,
without limitation, any termination of Commitments pursuant to Section 13.6
hereof) and (ii) with respect to any individual purchase hereunder, its Pro Rata
Share of the Purchase Price therefor.
 
"Commitment Availability" means at any time the positive difference (if any)
between (a) an amount equal to the aggregate amount of the Commitments at such
time minus (b) the Aggregate Capital at such time.
 
"Concentration Limit" means, at any time, for any Obligor, 33.33% of the Loss
Reserve, or such other amount (a "Special Concentration Limit") for such Obligor
designated by the Agent; provided, that in the case of an Obligor and any
Affiliate of such Obligor, the Concentration Limit shall be calculated as if
such Obligor and such Affiliate are one Obligor; and provided, further, that
Conduit or the Required Financial Institutions may, upon notice to Seller,
cancel any Special Concentration Limit; provided, however, that such Special
Concentration Limit shall remain in place until the first Weekly Settlement Date
following the fifteenth (15th) Business Day following the delivery of such
notice. As of the date hereto, until notice from the Agent to the contrary in
accordance with the proceeding sentence, the following Special Concentration
Limits, as amended with the Agent's consent in the Weekly Report, shall be in
effect: (i) Walmart Leasing, and Affiliates 90.0%; (ii) Anheuser Bush, Inc., and
Affiliates 90.0%; (iii) Safeway Stores, 50.0%; (iv) Sara Lee, and Affiliates
50.0%; (v) PHH/Ameri Gas and Affiliates (Supported by Cendant), 50.0%; (vi)
Budget Truck and Affiliates, 50.0%, (vii) Ryder Truck Rental and Affiliates,
50.0%, and (viii) ) Laidlaw, Inc. and Affiliates, 25.0%; provided, however, at
no time shall the aggregate Outstanding Balance of Eligible Receivables owing
from the Obligors listed in clause (v) and (vi) above exceed 90% of the Loss
Reserve.
 
"Conduit" has the meaning set forth in the preamble to this Agreement. "Conduit
Residual" means the sum of the Conduit Transfer Price Reductions.
 
"Conduit Transfer Price" means, with respect to the assignment by Conduit of one
or more Purchaser Interests to the Agent for the benefit of one or more of the
Financial Institutions pursuant to Section 13.1, the sum of (i) the lesser of
(a) the Capital of each such Purchaser Interest and (b) the Adjusted Funded
Amount of each such Purchaser Interest and (ii) all accrued and unpaid CP Costs
for each such Purchaser Interest.
 
"Conduit Transfer Price Deficit" has the meaning set forth in Section 13.5. 50
 
E-105

--------------------------------------------------------------------------------


 
"Conduit Transfer Price Reduction" means in connection with the assignment of a
Purchaser Interest by Conduit to the Agent for the benefit of the Financial
Institutions, the positive difference (if any) between (i) the Capital of such
Purchaser Interest and (ii) the Adjusted Funded Amount for such Purchaser
Interest.
 
"Contingent Obligation" of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
 
"Contract" means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable in each case, only to the extent such writing
relates to such Receivable (it being understood that any portion of such writing
not relating to a Receivable or relating to a receivable that has not been
transferred pursuant to the terms of this Agreement shall not be included in the
term Contract, and if any writing shall have portions that are both included in
and excluded from the term Contract, both parties having rights in such writing
shall be granted reasonable access to such writing as shall be necessary or
reasonably desirable to enforce its rights with respect thereto).
 
"CP Costs"means, for each day, the sum of (i) discount or yield accrued on
Pooled Commercial Paper on such day, plus (ii) any and all accrued commissions
in respect of placement agents and Commercial Paper dealers, and issuing and
paying agent fees incurred, in respect of such Pooled Commercial Paper for such
day, plus (iii) other costs associated with funding small or odd-lot amounts
with respect to all receivable purchase facilities which are funded by Pooled
Commercial Paper for such day, minus (iv) any accrual of income net of expenses
received on such day from investment of collections received under all
receivable purchase facilities funded substantially with Pooled Commercial
Paper, minus (v) any payment received on such day net of expenses in respect of
Broken Funding Costs related to the prepayment of any purchaser interest of
Conduit pursuant to the terms of any receivable purchase facilities funded
substantially with Pooled Commercial Paper. In addition to the foregoing costs,
if Seller shall request any Incremental Purchase during any period of time
determined by the Agent in its sole discretion to result in incrementally higher
CP Costs applicable to such Incremental Purchase, the Capital associated with
any such Incremental Purchase shall, during such period, be deemed to be funded
by Conduit in a special pool (which may include capital associated with other
receivable purchase facilities) for purposes of determining such additional CP
Costs applicable only to such special pool and charged each day during such
period against such Capital.
 
"Credit and Collection Policy"means Seller's credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
attached as Exhibit VIII hereto, as modified from time to time in accordance
with this Agreement.
 
E-106

--------------------------------------------------------------------------------


 
"Credit Enhancement Trigger" means a downgrade of the Parent below (i) Ba3 by
Moody's Investors Service, Inc. ("Moody's) and BB- by Standard & Poor's Ratings
Service ("Standard & Poor's") or (ii) B1 by Moody's or (iii) B+ by Standard &
Poor's .
 
"DeemedCollections" means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received a Collection of a Receivable to the extent of such reduction or
cancellation if at any time (i) the Outstanding Balance of any such Receivable
is either (x) reduced as a result of any defective or rejected goods or
services, any discount or any adjustment or otherwise by Seller (other than cash
Collections on account of the Receivables) or (y) reduced or canceled as a
result of a setoff in respect of any claim by any Person (whether such claim
arises out of the same or a related transaction or an unrelated transaction) or
(ii) any of the representations or warranties in Article V are no longer true
with respect to any Receivable.
 
"Default Fee"means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the interest on any such
unpaid Aggregate Unpaids at a rate per annum equal to 2% above the Prime Rate.
 
"Default Ratio"means, for any calendar month, an amount (expressed as a
percentage) equal to (i) the sum of (A) the aggregate Outstanding Balance of all
Receivables that were unpaid for more than 90 days after the due date of such
invoice, but less than 121 days after the due date of such invoice as of the
last day of such calendar month and (B) the aggregate Outstanding Balance of all
Receivables that became Charged-Off Receivables prior to becoming 91 days past
due during such calendar month divided by (ii) the aggregate gross sales with
respect to the Receivables of the Originator during the calendar month four
calendar months prior to such calendar month.
 
"Default Trigger Ratio" means, for any calendar month, an amount (expressed as a
percentage) equal to (i) the sum of (A) the aggregate Outstanding Balance of all
Receivables that were unpaid for more than 90 days after the due date of such
invoice, but less than 121 days after the due date of such invoice as of the
last day of such calendar month and (B) the aggregate Outstanding Balance of all
Receivables that became Charged-Off Receivables prior to becoming 61 days past
due during such calendar month divided by (ii) the Outstanding Balance of all
Receivables as of the end of such calendar month, in the case of clause (i)(A),
as reflected on the DFO Master Aging Report at such time.
 
"Defaulting Financial Institution" has the meaning set forth in Section 13.5.
 
"Delinquency Ratio" means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were more than 60 days but less than
91 days past due, as reflected on the DFO Master Aging Report at such time
divided by (ii) the aggregate Outstanding Balance of all Receivables as
reflected on the DFO Master Aging Report at such time.
 
"Delinquent Receivable" means a Receivable as to which any payment, or part
thereof, remains unpaid for (i) with respect to A Receivables and B Receivables,
61 days or more

E-107

--------------------------------------------------------------------------------


 
from the original due date for such payment and (ii) respect to C Receivables,
91 days or more from the original factory invoice date for such payment.
 
"Designated Obligor" means an Obligor indicated by the Agent, using its
reasonable credit judgment to Seller in writing; provided, however, such
designations shall not be effective until the first Weekly Settlement Date
occurring the fifteenth (15t) Business Day following the delivery of such
notice.
 
"Dilution Horizon Ratio" means, as of the last day of any calendar month, a
percentage equal to (i) the aggregate gross sales of the Originator with respect
to the Receivables for such calendar month divided by (ii) Outstanding Balance
of all Eligible Receivables as of the last day of such calendar month.
 
"Dilution Ratio" means, a percentage equal to (i) the aggregate amount of
Dilutions which occurred during the calendar month then most recently ended,
divided by (ii) the aggregate gross sales of the Originator with respect to the
Receivables during the calendar month one calendar month prior to such calendar
month, calculated on a monthly basis.
 
"Dilution Reserve" means, on any date, an amount equal to (i) the greater of (a)
the Dilution Reserve Percentage or (b) 5%, multiplied by (ii) the Outstanding
Balance of all Net Receivables Balance as of the close of business of the
Servicer on such date.
 
"Dilution Reserve Percentage"
 
        (ii)     [[2.0 x ED] + [(DS - ED) x DS ] x DHR 
                                                            ED
 where:
 
        ED     =    the Expected Dilution Ratio at such time
 
        DS     =    the Dilution Spike Ratio at such time
 
        DHR  =   the Dilution Horizon Ratio at such time
 
"Dilution Spike Ratio" means, as of the last day of any calendar month, the
highest 3-month rolling average Dilution Ratio, calculated as of the last day of
each of the twelve calendar months then most recently ended.
 
"Dilutions" means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of "Deemed Collections".
 
"Discount Rate" means, the LIBO Rate or the Prime Rate, as applicable, with
respect to each Purchaser Interest of the Financial Institutions.
 
E-108

--------------------------------------------------------------------------------


 
"Eligible Receivable" means, at any time, a Receivable:
 
(i)  the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; and (c) is not a Designated Obligor;
 
(ii)  the Obligor of which (A) is not the Obligor of any Charged-Off Receivable
or (B) not an Obligor of Receivables of which more than 30% of the aggregate
unpaid balance of all Receivables owing from such Obligor are Delinquent
Receivables;
 
(iii)  which is not a Charged-Off Receivable or a Delinquent Receivable;
 
(iv)  which by its terms is due and payable within 90 days of the original
billing date therefor and has not had its payment terms extended;
 
(v)  which is an "account" or "chattel paper" or "payment intangible" within the
meaning of Article 9 of the UCC of all applicable jurisdictions;
 
(vi)  which is denominated and payable only in United States dollars in the
United States;
 
(vii)  which arises under a Contract in substantially the form of one of the
form contracts set forth on Exhibit IX hereto or otherwise approved by the Agent
in writing, which, together with such Receivable, is in full force and effect
and constitutes the legal, valid and binding obligation of the related Obligor
enforceable against such Obligor in accordance with its terms subject to no
offset, counterclaim or other defense;
 
(viii)  which arises under a Contract which does not contain a confidentiality
provision that purports to restrict the ability of any Purchaser to exercise its
rights under this Agreement, including, without limitation, its right to review
the Contract;
 
(ix)  which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by Parent;
 
(x)  which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation;
 
                (xi)  which satisfies all applicable requirements of the Credit
and Collection Policy;                
        
                (xii) which was generated in the ordinary course of Parent's
business;

E-109

--------------------------------------------------------------------------------


 
(xiii)  which arises solely from the sale of goods or the provision of services
to the related Obligor by Parent, and not by any other Person (in whole or in
part);
 
(xiv)  as to which the Agent has not notified Seller that the Agent has
determined that the class of Receivables for which such Receivable is a part is
not acceptable as an Eligible Receivable; provided, however, that such
Receivable shall not be deemed ineligible due to this clause (xiv) until the
first Weekly Settlement Date following the fifteenth (15th) Business Day
following the delivery of such notice;
 
(xv)  which is not subject to any right of rescission, set-off, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
(any such right referred to herein as a "Setoff Right")of the applicable Obligor
against Parent or any other Adverse Claim, and the Obligor thereon holds no
right as against Parent to cause Parent to repurchase the goods or merchandise
the sale of which shall have given rise to such Receivable (except with respect
to sale discounts effected pursuant to the Contract, or defective goods returned
in accordance with the terms of the Contract); provided, however, any Receivable
subject to a Setoff Right will be included as an Eligible Receivable provided,
that the aggregate of the Net Obligor Setoff Amounts for all Obligors does not
exceed $500,000, and if the aggregate of the Net Obligor Setoff Amounts exceeds
$500,000, the Receivables of each Obligor that are subject to a Setoff Right
shall be included as Eligible Receivables but the aggregate amount of such
Receivables shall be reduced by the Net Obligor Setoff Amount for such Obligor;
 
(xvi)  as to which Originator has satisfied and fully performed all obligations
on its part with respect to such Receivable required to be fulfilled by it, and
no further action is required to be performed by any Person with respect thereto
other than payment thereon by the applicable Obligor;
 
(xvii)  all right, title and interest to and in which has been validly
transferred by Parent directly to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim;
 
(xviii)  which is a Government Receivable to the extent the total amount of all
Government Receivables for which the U.S. federal government is the Obligor
included in the calculation of Net Receivables Balance, at any time, is no
greater than 5% of all Receivables;
 
(xix)  with respect to any A Receivable, delivery has been made to the
applicable Obligor and payment, or part thereof, remains unpaid for not more
than 60 days after the original due date for such payment;
 
(xx)  with respect to any B Receivable, whether or not delivery has been made to
the applicable Obligor, payment, or part thereof, remains unpaid for not more
than 60 days after the original due date for such payment; provided, however,
(A) if delivery has been made to the applicable Obligor, no more than 90% of the
aggregate Outstanding Balance of such Receivables shall be included as Eligible
Receivables and (B) if delivery has not been made to

E-110

--------------------------------------------------------------------------------




the applicable Obligor, no more than 65% of the Outstanding Balance of such
Receivables shall be included as Eligible Receivables; and
 
(xxi) with respect to any C Receivable, whether or not delivery has been made to
the applicable Obligor, payment, or part thereof, remains unpaid for not more
than 90 days after the original factory invoice date for such payment; provided,
however, with respect to such Receivables to the extent payment, or part
thereof, remains unpaid for no more than 30 days after the original factory
invoice date, no more than 75% of the aggregate Outstanding Balance of such
Receivables shall be included as Eligible Receivables.
 
"ERISA"means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
"Expected Dilution Ratio" means, as of the last day of any calendar month, the
average Dilution Ratio in respect of the twelve calendar months then most
recently ended.
 
"Facility Account"means Account No. 323-2-37053 at JPMorgan Chase Bank.
 
"Facility Termination Date" means the earliest of (i) April 7, 2005, or such
later date as mutually agreed to by the parties hereto, (ii) the Liquidity
Termination Date and (iii) the Amortization Date.
 
"Federal Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy," as amended and any successor statute thereto.
 
"Federal Funds Effective Rate" means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:30 a.m.
(Chicago time) for such day on such transactions received by the Agent from
three federal funds brokers of recognized standing selected by it.
 
"Fee Letter"means that certain letter agreement dated as of the date hereof
among Seller, Transferor and the Agent, as it may be amended or modified and in
effect from time to time.
 
"Finance Charges"means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
 
"Financial Institutions" has the meaning set forth in the preamble in this
Agreement.
 
"Funding Agreement" means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of Conduit.
 
E-111

--------------------------------------------------------------------------------


 
"Funding Source" means (i) any Financial Institution or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to Conduit.
 
"GAAP"means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.
 
"Government Receivables" means any Receivable as to which the Obligor is a
government or a governmental subdivision or agency.
 
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
"Incremental Purchase" means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.
 
"Indebtedness" of a Person means such Person's (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person's business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person, (iv)
obligations which are evidenced by notes, acceptances, or other instruments, (v)
capitalized lease obligations, (vi) net liabilities under interest rate swap,
exchange or cap agreements, (vii) Contingent Obligations and (viii) liabilities
in respect of unfunded vested benefits under plans covered by Title IV of ERISA.
 
"Independent Director" shall mean a member of the Board of Directors of Seller
who is not at such time, and has not been at any time during the preceding five
(5) years, (A) a director, officer, employee or affiliate of Seller, Parent,
Transferor, or any of their respective Subsidiaries or Affiliates, or (B) the
beneficial owner (at the time of such individual's appointment as an Independent
Director or at any time thereafter while serving as an Independent Director) of
more than 0.5% of the outstanding common shares of Seller, Parent, Transferor,
or any of their respective Subsidiaries or Affiliates, having general voting
rights;
 
"LIBO Rate" means the rate per annum equal to the sum of (i) (a) the applicable
British Bankers' Association Interest Settlement Rate for deposits in U.S.
dollars appearing on Reuters Screen FRBD as of 11:00 a.m. (London time) two
Business Days prior to the first day of the relevant Tranche Period, and having
a maturity equal to such Tranche Period, provided that,
(i )  if Reuters Screen FRBD is not available to the Agent for any reason, the
applicable LIBO Rate for the relevant Tranche Period shall instead be the
applicable British Bankers' Association Interest Settlement Rate for deposits in
U.S. dollars as reported by any other generally recognized financial information
service as of 11:00 a.m. (London time) two Business Days prior to the first day
of such Tranche Period, and having a maturity equal to such Tranche Period, and
 
(ii)  if no such British Bankers' Association Interest Settlement Rate is
available to the Agent, the

E-112

--------------------------------------------------------------------------------


 
applicable LIBO Rate for the relevant Tranche Period shall instead be the rate
determined by the Agent to be the rate at which Bank One offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Tranche Period, in the approximate amount to be funded at the LIBO
Rate and having a maturity equal to such Tranche Period, divided by (b) one
minus the maximum aggregate reserve requirement (including all basic,
supplemental, marginal or other reserves) which is imposed against the Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Tranche Period plus (ii) the sum of
(A) 0.25% per annum plus (B) the "Applicable Rate" from time to time in effect
for the "Eurodollar Revolving Loans" under the Transferor's Credit Agreement.
The LIBO Rate shall be rounded, if necessary, to the next higher 1/16 of 1%.
 
"Liquidity Termination Date" means 364 days after the closing date.
 
"Lock-Box" means each locked postal box with respect to which a bank who has
executed a Lock-Box Account Agreement has been granted exclusive access for the
purpose of retrieving and processing payments made on the Receivables and which
is listed on Exhibit W.
 
"Lock-Box Bank" mean, at any time, any of the banks holding one or more Lock-Box
Accounts.
 
"Lock-Box Account" means each deposit account, lock-box account or similar
account into which proceeds of a Lock-Box are collected or deposited and which
is listed on Exhibit W.
 
"Lock-Box Account Agreement" means an agreement substantially in the form of
Exhibit VI among Transferor, the Agent and a Lock-Box Bank.
 
"Loss Horizon Ratio" means as of any date, an amount (expressed as a percentage)
equal to (i) the aggregate gross sales of the Parent with respect to the
Receivables during the three most recently ended calendar months divided by (ii)
Outstanding Balance of all Eligible Receivables as of the last day of the most
recently ended calendar month.
 
"Loss Percentage" means, at any time, a percentage equal to the greater of (i)
2.00 multiplied by the Loss Ratio multiplied by the Loss Horizon Ratio or (ii)
the Loss Percentage Floor.
 
"Loss Percentage Floor" means a percentage equal to 20%.
 
"Loss Ratio" means, on any date, the greatest three-calendar month rolling
average Default Ratio as calculated for each of the twelve most recently ended
calendar months.
 
"Loss Reserve"means, on any date, an amount equal to the Loss Percentage
multiplied by the Net Receivables Balance as of the close of business of the
Servicer on such date.

E-113

--------------------------------------------------------------------------------


 
"Material Adverse Effect" means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries, taken as a
whole, (ii) the ability of any Seller Party to perform its obligations under
this Agreement, (iii) the legality, validity or enforceability of this Agreement
or any other Transaction Document, (iv) any Purchaser's interest in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or the Collections with respect thereto, or (v) the
collectibility of the Receivables generally or of any material portion of the
Receivables.
 
"Material Indebtedness" means Indebtedness or obligations in an aggregate
principal amount exceeding $10,000,000.
 
"Monthly Report"means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
Section 8.5.
 
"Monthly Settlement Date" means (A) the 15`h day of each month or, if such day
is not a Business Day, the first Business Day thereafter (beginning May 17,
2004), and (B) the last day of the relevant Tranche Period in respect of each
Purchaser Interest of the Financial Institutions.
 
"Navistar"has the meaning set forth in the preamble to this Agreement.
 
"Net Obligor Setoff Amount" means, for any Obligor and for any Accrual Period,
the lesser of (a) the aggregate Outstanding Balance of all Eligible Receivables
of such Obligor and (b) an amount, not less than zero, equal to (i) the dollar
amount of the Setoff Right (as defined in clause (xv) of the definition of
"Eligible Receivable") the applicable Obligor may have against Parent minus (ii)
the amount, if any, by which the Outstanding Balance of all Eligible Receivables
owing from the applicable Obligor exceeds the Concentration Limit or Special
Concentration Limit, as applicable, with respect to such Obligor.
 
"Net Receivables Balance" means, at any time, the aggregate Outstanding Balance
of all Eligible Receivables at such time reduced by the aggregate amount by
which the Outstanding Balance of all Eligible Receivables of each Obligor and
its Affiliates exceeds the Concentration Limit for such Obligor.
 
"Non-Defaulting Financial Institution" has the meaning set forth in Section
13.5.           
 
 "Non-Renewing Financial Institution" has the meaning set forth in Section
13.6(a).      
 
"Obligations" shall have the meaning set forth in Section 2.1.
 
"Obligor" means a Person obligated to make payments pursuant to a Contract.
"Originator" means International Truck and Engine Corporation, a Delaware
corporation and its successors.59

E-114

--------------------------------------------------------------------------------


 
"Outstanding Balance" of any Receivable at any time means the then outstanding
principal balance thereof.
 
"Parent" means Navistar International Corporation, a Delaware corporation, and
its successors.
 
"Participant" has the meaning set forth in Section 12.2.
 
"Person" means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
 
"Pooled Commercial Paper" means Commercial Paper notes of Conduit subject to any
particular pooling arrangement by Conduit, but excluding Commercial Paper issued
by Conduit for a tenor and in an amount specifically requested by any Person in
connection with any agreement effected by Conduit.
 
"Potential Amortization Event" means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
 
"Prime Rate" means a rate per annum equal to the prime rate of interest
announced from time to time by Bank One or its parent (which is not necessarily
the lowest rate charged to any customer), changing when and as said prime rate
changes
 
"Pro Rata Share" means, for each Financial Institution, a percentage equal to
(i) the Commitment of such Financial Institution, divided by (ii) the aggregate
amount of all Commitments of all Financial Institutions hereunder, adjusted as
necessary to give effect to the application of the terms of Sections 13.5 or
13.6.
 
"Proposed Reduction Date" has the meaning set forth in Section 1.3.
 
"Purchase Limit" means $100,000,000.
 
"Purchase Notice" has the meaning set forth in Section 1.2.
 
"Purchase Price" means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of the Net Receivables Balance (less
the Aggregate Reserves) on the applicable purchase date over the aggregate
outstanding amount of Aggregate Capital determined as of the date of the most
recent Monthly Report, without taking into account such proposed Incremental
Purchase.
 
"Purchasers" means Conduit and each Financial Institution.
 
"Purchaser Interest" means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the

E-115

--------------------------------------------------------------------------------


 
most recent computation or recomputation of such undivided interest, (ii) all
Related Security with respect to each such Receivable, and (iii) all Collections
with respect to, and other proceeds of, each such Receivable. Each such
undivided percentage interest shall equal:
 
                                   C     
                            NRB - AR
 
where:
 
C        = the Capital of such Purchaser Interest.
 
AR     = the Aggregate Reserves.
 
NRB   = the Net Receivables Balance.
 
Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.
 
"Purchasing Financial Institution" has the meaning set forth in Section 12.1(b).
 
"Receivable"means all indebtedness and other obligations owed to Originator or
Transferor (at the time it arises, and before giving effect to any transfer or
conveyance under the Receivables Sale Agreement or hereunder but only to the
extent it is transferred under the Receivables Sale Agreement) or in which
Seller or Transferor has a security interest or other interest, including,
without limitation, any indebtedness, obligation or interest constituting an
account, chattel paper, instrument or general intangible, arising in connection
with the sale of goods or the rendering of services by Originator, and further
includes, without limitation, the obligation to pay any Finance Charges with
respect thereto. Indebtedness and other rights and obligations arising from any
one transaction, including, without limitation, indebtedness and other rights
and obligations represented by an individual invoice, shall constitute a
Receivable separate from a Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be a Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.
 
"Receivables Sale Agreement" means that certain Receivables Sale Agreement,
dated as of April 8, 2004, between Transferor and Seller, as the same may be
amended, restated or otherwise modified from time to time.
 
"Records"means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer

E-116

--------------------------------------------------------------------------------


 
programs, tapes, disks, punch cards, data processing software and related
property and rights) relating to such Receivable, any Related Security therefor
and the related Obligor.
 
"Reduction Notice" has the meaning set forth in Section 1.3.
 
"Reduction Percentage" means, for any Purchaser Interest acquired by the
Financial Institutions from Conduit for less than the Capital of such Purchaser
Interest, a percentage equal to a fraction the numerator of which is the Conduit
Transfer Price Reduction for such Purchaser Interest and the denominator of
which is the Capital of such Purchaser Interest.
 
"Regulatory Change" has the meaning set forth in Section 10.2(a).
 
"Reinvestment" has the meaning set forth in Section 2.2.
 
"Related Security" means, with respect to any Receivable, if any:
(i)  all of Seller's interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale, financing or lease of which
by Transferor or Originator, as applicable, gave rise to such Receivable, and
all insurance contracts with respect thereto,
 
(ii)  all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
 
(iii)  all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
 
(iv)  all service contracts and other contracts and agreements associated with
such Receivable,
 
(v)  all Records related to such Receivable,
 
(vi )    all of Seller's right, title and interest in, to and under the
Receivables Sale Agreement in respect of such Receivable, and
 
          (vii)  all proceeds of any of the foregoing.
 
"Required Financial Institutions" means, at any time, Financial Institutions
with Commitments in excess of 66-2/3% of the Purchase Limit.
 
"Required Notice Period" means two Business Days.
 
"Responsible Agent Party" means any asset backed senior credit officer of the
Agent.

E-117

--------------------------------------------------------------------------------


 
"Restricted Junior Payment" means (i ) any dividend or other distribution,
direct or indirect, on account of any shares of any class of capital stock of
Seller now or hereafter outstanding, except a dividend payable solely in shares
of that class of stock or in any junior class of stock of Seller, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of capital
stock of Seller now or hereafter outstanding, (iii) any payment or prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to the Subordinated
Loans (as defined in the Receivables Sale Agreement), (iv) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
capital stock of Seller now or hereafter outstanding, and (v) any payment of
management fees by Seller (except for reasonable management fees to the
Transferor or its Affiliates in reimbursement of actual management services
performed).
 
"Seller"has the meaning set forth in the preamble to this Agreement.
 
"Seller Parties" has the meaning set forth in the preamble to this Agreement.
 
"Servicer" means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.
 
"Servicer Reserve"means, on any date, an amount equal to 1% multiplied by the
Outstanding Balance of all Eligible Receivables as of the close of business of
the Servicer on such date.
 
"Servicing Fee"has the meaning set forth in Section 8.6.
 
"Servicer Termination Event" means an Amortization Event described in Section
9.1(a),(b),(c) or (d) with respect to the Servicer.
 
"Settlement Period" means (A) in respect of each Purchaser Interest of Conduit,
the immediately preceding Accrual Period, and (B) in respect of each Purchaser
Interest of the Financial Institutions, the entire Tranche Period of such
Purchaser Interest.
 
"Specified NFC Allocation Account" means account No. 144-0-48257 at JPMorgan
Chase Bank, 4 New York Plaza, 6th Floor, New York, New York 10004 (ABA No:
021000021) or such other account specified by the Seller Parties in a notice to
the Agent.
 
"Subsidiary"of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a "Subsidiary"
shall mean a Subsidiary of Seller.

E-118

--------------------------------------------------------------------------------


 
"Termination Date" has the meaning set forth in Section 2.2.
 
"Termination Percentage" has the meaning set forth in Section 2.2.
 
"Terminating Financial Institution" has the meaning set forth in Section
13.6(a).
 
"Terminating Tranche" has the meaning set forth in Section 4.3(b).
 
"Tranche Period" means, with respect to any Purchaser Interest held by a
Financial Institution:
 
(a)  if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one, two, three or six months, or such other period as may be
mutually agreeable to the Agent and Seller, commencing on a Business Day
selected by Seller or the Agent pursuant to this Agreement. Such Tranche Period
shall end on the day in the applicable succeeding calendar month which
corresponds numerically to the beginning day of such Tranche Period, provided,
however, that if there is no such numerically corresponding day in such
succeeding month, such Tranche Period shall end on the last Business Day of such
succeeding month; or
 
(b)  if Yield for such Purchaser Interest is calculated on the basis of the
Prime Rate, a period commencing on a Business Day selected by Seller and agreed
to by the Agent, provided no such period shall exceed one month.
 
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the Agent.
 
"Transaction Documents" means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, the Transfer Agreement (but only those
portions that relate to the Receivables), each Lock-Box Account Agreement, each
Blocked Account Agreement, the Fee Letter, the Subordinated Note (as defined in
the Receivables Sale Agreement) and all other instruments, documents and
agreements executed and delivered in connection herewith.
 
"Transactions"means, collectively, (a) the execution and delivery by each Seller
Party of the Transaction Documents to which it is a party, (b) the sale by the
Seller of the Receivables, Related Security and Collections pursuant to this
Agreement and use of the proceeds thereof, and (c) the performance of each
Seller Party's other obligations under the Transaction Documents to which it is
a party.
 
"Transfer Agreement"means that certain Master Intercompany Agreement dated April
26, 1993, as amended through the date hereof, by and between Parent and
Transferor.

E-119

--------------------------------------------------------------------------------


 
"Transferor Credit Agreement" means that certain Credit Agreement, dated as of
December 8, 2000, originally among Transferor, Arrendadora Financiera Navistar,
S.A. de C.V., Servicios Financieros Navistar, S.A. de C.V. and Navistar
Comercial, S.A. de C.V., as Borrowers, various lenders, JP Morgan Chase Bank (as
successor to The Chase Manhattan Bank), as Administrative Agent, Bank of
America, N.A., as Syndication Agent, and The Bank of Nova Scotia, as
Documentation Agent, as the same may be amended, restated or otherwise modified
from time to time.
 
"Transferor"means Navistar Financial Corporation, in its capacity as seller
under the Receivables Sale Agreement.
 
"UCC"means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
 
"Weekly Report"means a report, in substantially the form of Exhibit XI hereto
(appropriately complete), furnished by the Servicer to the Agent pursuant to
Section 8.5.
 
"Weekly Settlement Date" means the third Business Day of each week.
 
"Yield"means for each respective Tranche Period relating to Purchaser Interests
of the Financial Institutions, an amount equal to the product of the applicable
Discount Rate for each Purchaser Interest multiplied by the Capital of such
Purchaser Interest for each day elapsed during such Tranche Period including the
first day but excluding the last day, annualized on a 360 day basis.
 
"YieldReserve" means, on any date, an amount equal to 1% multiplied by the Net
Receivables Balance as of the close of business of the Servicer on such date.
 
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of
Illinois, and not specifically defined herein, are used herein as defined in
such Article 9.

E-120

--------------------------------------------------------------------------------


 
EXHIBIT II
 
FORM OF PURCHASE NOTICE
 
[DATE]
 
Bank One, NA (Main Office Chicago), as Agent
1 Bank One Plaza, IL1-0079
Asset-Backed Finance
Chicago, Illinois 60670-0596
Attention: Jupiter Administrator
 
Re: PURCHASE NOTICE
 
Ladies and Gentlemen:
 
Reference is hereby made to the Receivables Purchase Agreement, dated as of
April 8, 2004, by and among Truck Retail Accounts Corporation, a Delaware
corporation (the "Seller"), Navistar Financial Corporation, as Servicer, the
Financial Institutions, Jupiter Securitization Corporation ("Conduit"), and Bank
One, NA (Main Office Chicago), as Agent (the "Receivables Purchase
Agreement").   Capitalized terms used herein shall have the meanings assigned to
such terms in the Receivables Purchase Agreement.
 
The Agent is hereby notified of the following Incremental Purchase:
 
Purchase Price:                                   $__________________________
 
Date of Purchase:                                 __________________________
 
Requested Discount Rate:                  [LIBO Rate] [Prime Rate] [Pooled
Commercial Paper rate]
 
            Please credit the Purchase Price in immediately available funds to
our Facility Account [and then wire-transfer the Purchase Price in immediately
available funds on the above-specified date of purchase to:
 
[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]
Reference:
Telephone advice to: [Name] @ tel. No. ( )
 
Please advise [Name] at telephone no ()                          if Conduit will
not be making this purchase.

E-121

--------------------------------------------------------------------------------



            In connection with the Incremental Purchase to be made on the above
listed "Date of Purchase" (the "Purchase Date"), the Seller hereby certifies
that the following statements are true on the date hereof, and will be true on
the Purchase Date (before and after giving effect to the proposed Incremental
Purchase):
 
(i)  the representations and warranties of the Seller set forth in Section 5.1
of the Receivables Purchase Agreement are true and correct on and as of the
Purchase Date as though made on and as of such date;
 
(ii)  no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;
 
(iii)  the Facility Termination Date has not occurred, the Aggregate Capital
does not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 100%; and
 
(iv)  the amount of Aggregate Capital is $                                 after
giving effect to the Incremental Purchase to be made on the Purchase Date.
 
Very truly yours,
 
TRUCK RETAIL ACCOUNTS CORPORATION
 
By:      ______________________________
 
Name:  ______________________________
 
Title:   ______________________________

E-122

--------------------------------------------------------------------------------



EXHIBIT III
 
STATE OF ORGANIZATION; PLACES OF BUSINESS; LOCATIONS OF RECORDS;
 
FEDERAL EMPLOYER IDENTIFICATION NUMBER AND ORGANIZATIONAL
 
IDENTIFICATION NUMBER
 
NAVISTAR:
 
Places of Business:
Illinois
 
Locations of Records:
2850 W. Golf Road
Rolling Meadows, Illinois 60008
 
Federal Employer Identification Number:
36-XXXXXXX
 
Organizational Identification Number:
04290010
 
Trade and Assumed Names, Prior Names:
 International Harvester Credit Corporation
International Finance Group
 
SELLER
 
Places of Business:
Illinois
 
Locations of Records:
2850 W. Golf Road
Rolling Meadows, Illinois 60008
 
Federal Employer Identification Number:
36-XXXXXXX
 
Organizational Identification Number:
3270162
 
Trade and Assumed Names, Prior Names:
None.

E-123

--------------------------------------------------------------------------------



EXHIBIT IV

 
NAMES OF LOCK-BOX BANKS; BLOCKED ACCOUNT BANKS; LOCK-BOX
 
ACCOUNTS; BLOCKED ACCOUNTS
 
               Lock
Box :                                                                                          
Related Lock-Box Account:
Lock-Box No. 198381,
P.O.                                                              Account
No.: XXXXXXXXXX maintained with
Box 198381, Atlanta
Georgia                                                               Bank of
America, 231 South La Salle
39384-8381                                                                                        
Street, Chicago, IL 60604
 
Proceeds Allocation Account: No. XXX-X-XXXXX located at JPMorgan Chase Bank, 4
New York Plaza, 6th Floor, New York, New York 10004 (ABA No. 021000021)
 
Blocked Account: a trust account number XXXXXXXX.X in the name "Blocked Account
for Bank One, NA (Main Office Chicago), as Agent" maintained with JPMorgan Chase
Bank, 4 New York Plaza, 6th Floor, New York, New York 10004.

E-124

--------------------------------------------------------------------------------



EXHIBIT V
 
FORM OF COMPLIANCE CERTIFICATE
 
To:  Bank One, NA (Main Office Chicago), as Agent
 
This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement dated as of April 8, 2004 among Truck Retail Accounts
Corporation (the "Seller"), Navistar Financial Corporation (the "Servicer"), the
Purchasers party thereto and Bank One, NA (Main Office Chicago), as agent for
such Purchasers (the "Agreement").
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
          1.  I am the duly elected _______________of Seller.
 
2.  I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of Seller and its Subsidiaries, if any, with respect to the
accounting period covered by the attached financial statements.
 
3.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, as of the date of this Certificate, except as set forth in
paragraph 5 below.
 
4.  Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:
 
TRUCK RETAIL ACCOUNTS CORPORATION
 
By:     
_________________________________                                                      
 
Name:
_________________________________                                                        
Title:  
_________________________________                                                      

E-125

--------------------------------------------------------------------------------





 
EXHIBIT VI
 
FORM OF LOCK-BOX ACCOUNT AGREEMENT
 
[To BE ATTACHED]

E-126

--------------------------------------------------------------------------------





 
Date: April 8, 2004
 
Bank of America
 
231 South La Salle Street
Chicago, IL 60604
 
Attention:  Carmen L. Conway
                    Donald S. Irvine
                    Marion J. Alongi
 
 
Ladies and Gentlemen:
 
This letter is delivered to you pursuant to the Receivables Purchase Agreement,
dated as of April 8, 2004 (as the same may be amended, supplemented or otherwise
modified from time to time, the "Agreement") among Navistar Financial
Corporation (with its successors, "Navistar Financial", "we" or "us"), Truck
Retail Accounts Corporation, Jupiter Securitization Corporation and Bank One, NA
(Main Office Chicago), as agent (with its successors in such capacity, the
"Agent"), and in connection with the Account No. XXXXXXXXXX (the "Lockbox
Account"), our Lock-box No. XXXXXX (the "Lock-box" or the "Lock-box Service")
P.O. Box 198381, Atlanta, GA 30384-8381 maintained with you.
 
We hereby instruct you, and by your signature below you hereby agree,
 
(i)  to transfer, not later than on the third business day after the execution
of this letter and on each business day thereafter, by wire transfer, all
collected and available funds deposited into the Lockbox Account maintained by
you into the Navistar Financial Proceeds Allocation Account No. XXX-X-XXXXX
maintained at JPMorgan Chase Bank, 4 New York Plaza, 6th Floor, New York, New
York 10004 (ABA No. 021000021) (the "Proceeds Allocation Account") until
instructed in writing by the Agent to do otherwise pursuant to paragraph (f)
below, and
 
(ii)  (x) to deposit all cash, checks, drafts and other instruments or items for
the payment of money (collectively, "Checks") paid into any Lock-box maintained
by you in the related Lockbox Account maintained by you (except that you may
deal with items which are postdated, improperly endorsed or otherwise irregular
in accordance with your Standard Terms and Conditions, which are attached hereto
as Exhibit A, as modified by our existing operating instructions) and (y) to
transfer, on each Business Day, all collected and available funds deposited into
any such Lockbox Account to the Proceeds Allocation Account. A "Business Day" is
each day except Saturdays, Sundays and your holidays. Funds are not available,
if in your reasonable determination, they are subject to a hold, dispute or
legal process preventing their withdrawal.
 
By executing a copy of this letter, you

E-127

--------------------------------------------------------------------------------





 
(a)  confirm that you have established on behalf of Navistar Financial the
Lockbox Account and Lock-box Service indicated in the first paragraph of this
letter,
 
(b)  agree that such Lockbox Account and Lock-box shall clearly indicate that
certain of the items and funds delivered to the Lock-box or deposited into the
Lockbox Account are the property of Navistar Financial subject to the security
interest of the Agent pursuant to the Agreement,
 
(c)  agree that you will comply with the instructions originated by the Agent
directing disposition of the funds in each such Lockbox Account without further
consent by Navistar Financial,
 
(d)  confirm that (i) you have not received notice of any other currently
effective lien or claim on the Lockbox Account and (ii) you do not yourself have
any lien or other claim on the Lockbox Account (other than any interest you may
have as a Secured Party under the Agreement),
 
(e)  agree to take such other action as may be reasonably necessary or
appropriate from time to time under the UCC to perfect the Agent's Security
Interest in the Lockbox Account,
 
(f)  agree that within a reasonable period of time, not to exceed two Business
Days (as defined below), after your receipt of a notice from the Agent,
substantially in the form of Annex 1 attached hereto, you will, each Business
Day therafter transfer by wire transfer the collected and available balance in
the Lockbox Account to the account of the Agent specified in the Notice, and
 
(g)  agree that all Checks delivered to the Lock-box or deposited into the
Lockbox Account will not be subject to deduction, set-off, banker's lien or any
other right in your favor except that (i) if you, at any time, determine that
there is an inaccuracy in such Lockbox Account or that an entry previously
posted to such Lockbox Account was revoked or did not become final (including
but not limited to) the return of deposited items unpaid) then you may debit
such amount against such Lockbox Account, and (ii) you may debit against such
account any fees directly related to the operation of such account, if Navistar
Financial has not paid such fees within thirty days of your making a demand for
their payment.
 
If you (because of insufficient funds or for any other reason) cannot obtain
payment pursuant to paragraph (d) above of such amount by debiting such account,
we agree to pay such amount to you immediately upon demand.
 
We agree to indemnify and, at your option, defend you against all liabilities,
claims, losses and expenses (excluding routine operating expenses), including
reasonable attorneys' fees and court fees and costs incurred by you as a result
of your agreeing to this letter or your relying upon or complying with this
letter or any information or instruction received by you from us, the Agent.
Notwithstanding the above, we shall have no obligation to indemnify you for or
defend you against such liabilities, claims, losses and expenses to the

E-128

--------------------------------------------------------------------------------





 
extent such liabilities, claims, losses or expenses are the result of your gross
negligence, willful misconduct or bad faith.
 
You will be liable to us or the Agent under or in connection with this letter or
such Lockbox Account or Lock-box, to make an adjustment to such account or to
pay an amount beyond the final balance actually posted to such account by you,
only to the extent of our direct losses or the Agent's direct losses and only to
the extent such losses are caused by your willful misconduct or failure to
exercise ordinary care. The amount of your liability under or in connection with
this letter or such account, to make an adjustment to such account or otherwise,
will be limited to (a) the refund of any amount wrongly debited or misdirected
by you from such account which we were not obliged to pay, back-dated for
account analysis purposes as of the date of the debit or misdirection (or at
your election, without back-dating but with interest added, computed at your
effective Federal Funds rate in effect from time to time), and (b) the refund of
fees paid by us for services performed by you in connection with these accounts
and any services provided by you in connection therewith to the extent that such
services were not properly performed by you, and (c) after such accounts are
closed, payment of the balance posted to such accounts. In no event will you be
liable for any special, indirect, exemplary or consequential damages. In no
event will you be liable as a result of an act or omission if it is due to
compliance with this letter or with applicable laws, regulations, operating
circulars, clearing house rules or funds-transfer system rules, any act or
omission by us or the Agent, any act or omission by any other bank, clearing
house, funds-transfer system, agent or other person, mechanical failure of your
equipment, power failure, strike or lock-out, fire or other casualty, riot or
civil commotion, windstorm, earthquake, flood or other Act of God, delay in
transportation, governmental regulation or interference, or any event beyond
your control. The Agent and we acknowledge that you are not a party to the
Agreement.
 
Neither the Agent nor any other Secured Party shall be required to pay you any
compensation or indemnity whatsoever for providing the services contemplated
herein.
 
All notices and other communications in connection with this letter shall be
addressed to the respective party at its address or telefax number set forth
below the respective party's name on the signature page of this letter or any
other address or telefax number which a party shall specify for the purpose of
communications in connection herewith, by notice in writing to the other
parties. You may rely, and shall be fully protected in acting, upon any
resolution, statement, certificate, instrument, opinion, report, notice,
request, consent or other paper or document which it believes to be genuine and
to have been signed or presented by the proper party or, in the case of telefax
transmissions, to have been sent by the proper party or parties.
 
You may terminate this letter upon thirty days' prior written notice to the
Agent and us. You may also terminate this letter at any time by written notice
to the Agent and us if either the Agent or we breach any terms of this letter.
 
This letter shall be binding upon and inure to the benefit of each party hereto
and shall inure to the benefit of the Agent and each of the other secured
parties under the Agreement and their respective successors and assigns. This
letter shall not be altered in

E-129

--------------------------------------------------------------------------------


 
any material manner except by a writing signed by each party hereto, provided,
however, that your fees and charges are subject to change on thirty days' prior
written notice to us.
 
We agree to pay to you, upon receipt of your invoice, all out-of-pocket costs,
expenses and attorneys' fees incurred by you in connection with the enforcement
of this letter and any instrument or agreement required hereunder, including but
not limited to any such costs, expenses and fees arising out of the resolution
of any conflict, dispute, motion regarding entitlement to rights or rights of
action, or other action to enforce your rights in a case arising under Title 11,
United States Code. We agree to pay you, upon receipt of your invoice, all
costs, expenses and attorneys' fees incurred by you in the preparation of this
letter (including any amendments hereto or instruments or agreements required
hereunder).
 
Notwithstanding any of the other provisions in this letter, in the event of the
commencement of a case pursuant to Title 11, United States Code, filed by or
against us, or in the event of the commencement of any similar case under then
applicable federal or state law providing for the relief of debtors or the
protection of creditors by or against us, you may act as you deem necessary to
comply with all applicable provisions of governing statutes and shall be held
harmless from any claim of any of the parties for so doing.
 
This letter may be signed in any number of counterparts with the same effect as
if the signatures thereto and hereto were upon the same instrument.
 
Nothing contained in this letter shall create any agency, fiduciary, joint
venture or partnership relationship between you and us or the Agent.
 
This letter shall be governed by and construed in accordance with the
substantive laws of the State of Illinois without regard to the choice of law
principles of such jurisdiction.

E-130

--------------------------------------------------------------------------------




 
Please acknowledge receipt of this letter and your acceptance of the terms
hereof by signing a copy of this letter in the space provided below.
 
                    Very truly yours,
 
 
                    NAVISTAR FINANCIAL CORPORATION
 
                    By:    /s/  ANDREW J. CEDEROTH
                    Name:      Andrew J. Cederoth
                    Title:        Vice President and Treasurer
 
                    2850 West Golf Road
                    Rolling Meadows, IL 60008
                    Telefax number: (847) 734-4090
                    Attention: Vice President & Treasurer
 
 
 
Acknowledged and agreed to as of this
__ day of April, 2004.
 
BANK OF AMERICA, N.A.
 
By:     /s/  THERESA HERNANDEZ
Name:       Theresa Hernandez
Title:         Vice President
 
Bank of America
231 South La Salle Street
Chicago, IL 60604
 
Attention:  Carmen L. Conway
                    Donald S. Irvine
                    Marion J. Alongi
 
 
 
BANK ONE, NA (MAIN OFFICE CHICAGO), as Agent    
 
By:    /s/  RONALD J. ATKINS          
 Name:    Ronald J. Atkins
Title:       Director, Capital Markets
 
Suite IL 1-0596, 1-21
1 Bank  One Plaza
Chicago, IL 60670-0596
Telefax Number (312)732-1844

E-131

--------------------------------------------------------------------------------



 
EXHIBIT A
 
STANDARD TERMS AND CONDITIONS
 
The Lockbox Service involves processing Checks that arc received at a Lockbox
Address. With this Service, Company instructs its customers to mail checks it
wants to have processed under the Service to Navistar Financial Corporation (the
"Company") Lockbox Address. Bank picks up mail at the Lockbox Address according
to its mail pick-up schedule. Bank of America, N.A. (the "Bank") will have
unrestricted and exclusive access to the mail directed to the Lockbox Address.
Bank will provide Company with the Lockbox Service for a Lockbox Address when
Company has completed and Bank has received Bank's then current set-up documents
for the Lockbox Address.
 
If Bank receives any mail containing Company's lockbox number at Bank's lockbox
operations location (instead of the Lockbox Address), Bank may handle the mail
as if it had been received at the Lockbox Address.
 
PROCESSING
 
Bank will handle Checks received at the Lockbox Address according to the
applicable deposit account agreement, as if the Checks were delivered by Company
to Bank for deposit to the Account, except as modified by this Agreement.
 
Bank will open the envelopes picked up from the Lockbox Address and remove the
contents. For the Lockbox Address, Checks and other documents contained in the
envelopes will be inspected and handled in the manner specified in the Company's
set-up documents. Bank captures and reports information related to the lockbox
processing, where available, if Company has specified this option in the set-up
documents. Bank will endorse all Checks Bank processes on Company's behalf.
 
If Bank processes an unsigned check as instructed in the set-up documents, and
the check is paid, but the account owner does not authorize payment, Company
agrees to indemnify Bank, the drawee bank (which may include Bank) and any
intervening collecting bank for any liability or expense incurred by such
indemnitee due to the payment and collection of the check.
 
If Company instructs Bank not to process a check bearing a handwritten or typed
notation "Payment in Full" or words of similar import on the face of the check,
Company understands that Bank has adopted procedures designed to detect Checks
bearing such notations; however, Bank will not be liable to Company or any other
party for losses suffered if Bank fails to detect Checks bearing such notations.

E-132

--------------------------------------------------------------------------------


 
RETURNED CHECK
 
Unless Company and Bank agree to another processing procedure, Bank will reclear
a Check once which has been returned and marked "Refer to Maker," "Not
Sufficient Funds" or "Uncollected Funds." If the Check is returned for any other
reason or if the Check is returned a second time, Bank will debit the applicable
Account and return the Check to Company. Company agrees that Bank will not send
a returned item notice to Company for a returned Check unless Company and Bank
have agreed otherwise.
 
ACCEPTABLE PAYEES
 
For the Lockbox Address, Company will provide to Bank the names of Acceptable
Payees ("Acceptable Payee" means Company's name and any other payee name
provided to Bank by Company as an acceptable payee for Checks to be processed
under the Lockbox Service). Bank will process a check only if it is made payable
to an Acceptable Payee and if the check is otherwise processable. Company
warrants that each Acceptable Payee has authorized Checks payable to it to be
credited to the Account Company designates for the Lockbox Service. Bank may
treat as an Acceptable Payee any variation of any Acceptable Payee's name that
Bank deems to be reasonable.
 
CHANGES TO PROCESSING INSTRUCTIONS
 
Company may request Bank orally or in writing to make changes to the processing
instructions (including changes to Acceptable Payees) for any Lockbox Address by
contacting its Bank representative. Bank will not be obligated to implement any
requested changes until Bank has actually received the requests and had a
reasonable opportunity to act upon them. In making changes, Bank is entitled to
rely on instructions purporting to be from Company.

E-133

--------------------------------------------------------------------------------


 
ANNEX 1 
 
[BANK ONE, N.A.]
Bank of America
231 South La Salle Street
Chicago, IL 60604
 
Attention:  Carmen L. Conway
                    Donald S. Irvine
                    Marion J. Alongi
 
RE:   Navistar Financial Corporation
                Account No. ______________________
 
Ladies and Gentlemen:
 
Reference is made to the letter agreement dated April 8, 2004 (the "Agreement")
between Navistar Financial Corporation and you regarding the above-described
account (the "Lockbox Account"). In accordance with Section (f) on page 2 of the
Agreement, we hereby give you notice of our exercise of control of the Lockbox
Account and we hereby instruct you to transfer funds to our account as follows:
 
Bank
Name:   _____________________                                                              
ABA
No.:      _____________________                                                           
Account
Name: ___________________                                                             
Account
No.: _____________________                                                         
 
Very truly yours,
 
BANK ONE, N.A.
By___________________________
Name:________________________
                                   Title:________________________

E-134

--------------------------------------------------------------------------------



EXHIBIT VII
 
FORM OF ASSIGNMENT AGREEMENT
 
THIS ASSIGNMENT AGREEMENT (this "Assignment Agreement") is entered into as of
the ____day of ___________, ___, by and between __________________ ("Assignor")
and ___________________ ("Assignee").
 
PRELIMINARY STATEMENTS
 
A.  This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Receivables Purchase Agreement dated as of April
8, 2004 by and among Truck Retail Accounts Corporation, Navistar Financial
Corporation, as Servicer, Jupiter Securitization Corporation, Bank One, NA (Main
Office Chicago), as Agent, and the Financial Institutions party thereto (as
amended, modified or restated from time to time, the "Purchase Agreement").
Capitalized terms used and not otherwise defined herein are used with the
meanings set forth or incorporated by reference in the Purchase Agreement.
 
B.  Assignor is a Financial Institution party to the Purchase Agreement, and
Assignee wishes to become a Financial Institution thereunder; and
 
          C.  Assignor is selling and assigning to Assignee an undivided
________% (the "Transferred Percentage") interest in all of Assignor's rights
and obligations under the Purchase Agreement and the Transaction Documents,
including, without limitation, Assignor's Commitment and (if applicable) the
Capital of Assignor's Purchaser Interests as set forth herein.
 
AGREEMENT
 
          The parties hereto hereby agree as follows:
 
1.  The sale, transfer and assignment effected by this Assignment Agreement
shall become effective (the "EffectiveDate") two (2) Business Days (or such
other date selected by the Agent in its sole discretion) following the date on
which a notice substantially in the form of Schedule II to this Assignment
Agreement ("Effective Notice") is delivered by the Agent to Conduit, Assignor
and Assignee. From and after the Effective Date, Assignee shall be a Financial
Institution party to the Purchase Agreement for all purposes thereof as if
Assignee were an original party thereto and Assignee agrees to be bound by all
of the terms and provisions contained therein.
 
2.  If Assignor has no outstanding Capital under the Purchase Agreement, on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor's Commitment and all rights and obligations associated therewith under
the terms of the Purchase Agreement, including,

E-135

--------------------------------------------------------------------------------





 
without limitation, the Transferred Percentage of Assignor's future funding
obligations under Section 4.1 of the Purchase Agreement.
 
3.  If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of Assignor, on the Effective Date Assignee shall
pay to Assignor, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of the outstanding Capital of Assignor's
Purchaser Interests (such amount, being hereinafter referred to as the
"Assignee's Capital; (ii) all accrued but unpaid (whether or not then due) Yield
attributable to Assignee's Capital; and (iii) accruing but unpaid fees and other
costs and expenses payable in respect of Assignee's Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the "Assignee's Acquisition Cost"); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor's Commitment
and the Capital of Assignor's Purchaser Interests (if applicable) and all
related rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, the Transferred Percentage of
Assignor's future funding obligations under Section 4.1 of the Purchase
Agreement.
 
4.  Concurrently with the execution and delivery hereof, Assignor will provide
to Assignee copies of all documents requested by Assignee which were delivered
to Assignor pursuant to the Purchase Agreement.
 
5.  Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.
 
6.  By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Agent and the Financial Institutions
as follows: (a) other than the representation and warranty that it has not
created any Adverse Claim upon any interest being transferred hereunder,
Assignor makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made by any other
Person in or in connection with the Purchase Agreement or the Transaction
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of Assignee, the Purchase Agreement or any other instrument
or document furnished pursuant thereto or the perfection, priority, condition,
value or sufficiency of any collateral; (b) Assignor makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Seller, any Obligor, any Affiliate of the Seller or the performance or
observance by the Seller, any Obligor, any Affiliate of the Seller of any of
their respective obligations under the Transaction Documents or any other
instrument or document furnished pursuant thereto or in connection therewith;
(c) Assignee confirms that it has received a copy of the Purchase Agreement and
copies of such other Transaction Documents, and other documents and information
as it has requested and deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (d) Assignee will,
independently and without reliance upon the Agent, Conduit, the Seller or any
other Financial Institution or Purchaser and

E-136

--------------------------------------------------------------------------------



based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Purchase Agreement and the Transaction Documents; (e) Assignee
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers under the Transaction Documents as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (f) Assignee agrees that it will perform in accordance
with their terms all of the obligations which, by the terms of the Purchase
Agreement and the other Transaction Documents, are required to be performed by
it as a Financial Institution or, when applicable, as a Purchaser.
 
7.   Each party hereto represents and warrants to and agrees with the Agent that
it is aware of and will comply with the provisions of the Purchase Agreement,
including, without limitation, Sections 4.1, 13.1 and 14.6 thereof.
 
8.  Schedule I hereto sets forth the revised Commitment of Assignor and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.
 
9.  THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF ILLINOIS.
 
10.  Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior indebtedness for
borrowed money of Conduit, it will not institute against, or join any other
Person in instituting against, Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.
 
[ASSIGNOR]
 
By:  ______________________         
Title:______________________
 
[ASSIGNEE]
 
By:_______________________
Title:______________________

E-137

--------------------------------------------------------------------------------





 
SCHEDULE I TO ASSIGNMENT AGREEMENT
 
LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS
 
Date:______________, _______
 
Transferred Percentage: _________%
 



 
A1
A-2
B-1
B-2
 
Assignor
 
Commitment (prior to giving effect to the Assignment
Agreement)
 
 
 
Commitment (after giving effect to the Assignment Agreement)
 
Outstanding Capital (if any)
 
Ratable Share of Outstanding Capital
         



 

   
A-2
B-1
B-2
 
Assignee
 
 
Commitment (after giving effect to the Assignment Agreement)
 
 
 
 
Outstanding Capital (if any)
 
Ratable Share of Outstanding Capital
         

 
Address for Notices
 
Attention:
Phone:
Fax:

E-138

--------------------------------------------------------------------------------





 
SCHEDULE II TO ASSIGNMENT AGREEMENT
 
EFFECTIVE NOTICE
TO:  _______________________ , Assignor
        _______________________
        _______________________
        _______________________
 
TO: ________________________, Assignee
       ________________________
       ________________________
       ________________________
 
The undersigned, as Agent under the Receivables Purchase Agreement dated as of
April 8, 2004 by and among Truck Retail Accounts Corporation, a Delaware
corporation, Navistar Financial Corporation, as Servicer, Jupiter Securitization
Corporation, Bank One, NA (Main Office Chicago), as Agent, and the Financial
Institutions party thereto, hereby acknowledges receipt of executed counterparts
of a completed Assignment Agreement dated as of_________, ____
between________________, as Assignor, and _______________, as Assignee.   Terms
defined in such Assignment Agreement are used herein as therein defined.
 
1.  Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be ____________, _____.
 
2.   Conduit hereby consents to the Assignment Agreement as required by Section
12.1(b) of the Receivables Purchase Agreement.
 
[3. Pursuant to such Assignment Agreement, the Assignee is required to pay
$_________ to Assignor at or before 12:00 noon (local time of Assignor) on the
Effective Date in immediately available funds.]
 
Very truly yours,
 
BANK ONE, NA (MAIN OFFICE CHICAGO),
individually and as Agent
 
By:  ______________________________  
Title:______________________________                                                
                          

E-139

--------------------------------------------------------------------------------





 
JUPITER SECURITIZATION CORPORATION
 
                                           By:  ________________________________
                                                                                                   
Authorized Signatory

E-140

--------------------------------------------------------------------------------





 
EXHIBIT VIII
 
CREDIT AND COLLECTION POLICY
 
SEE EXHIBIT V TO RECEIVABLES SALE AGREEMENT

E-141

--------------------------------------------------------------------------------





 
EXHIBIT IX
 
FORM OF CONTRACTS)
 
SEE ATTACHED

E-142

--------------------------------------------------------------------------------





 
TERMS AGREEMENT
 
____________________________________
Buyer Name
 
____________________________________
Address
 
____________________________________
City, State. Zip
 
Invoicing Terms
 
_____________________________________ (Buyer) from time to time orders various
quantities of trucks from Navistar.   For any and all trucks currently on order
and all future orders.   Buyer agrees to accept invoicing for Buyer's account
upon completion of manufacture at Navistar's assembly plant.   Title to such
trucks shall pass to Buyer upon tender of invoice.
 
It is understood that Buyer will take physical delivery of trucks subject to
this Agreement at the first destination specified on Buyer's purchase order or
on other written notification.
 
Navistar will maintain responsibility for the physical condition of such trucks
until delivery is completed at the designated delivery location.
 
 Payment Terms
 
Account terms have been established upon acceptance of Buyer's order.
 
A.  Buyer agrees that payment shall be due to Navistar  ______ days from date of
factory invoice (build date).
B.  Buyer agrees that payment shall be due to Navistar ______ days from date of
delivery.
 
While a late charge may be asessed from due date to actual date of payment, it
is not intended for an late charge to be accepted in lieu of prompt payment.
 
This Agreement governs all purchases orders from the date hereof until canceled
in writing by either party.   
 
Acknowledged:
 
By: ______________________________________
 
       ______________________________________
       Title
 
Date:_____________________________________
 
 
By: ______________________________________
        National Account Manager
        Navistar  International Transportation Corp
 

E-143

--------------------------------------------------------------------------------





ADDITIONAL PROVISIONS OF SALE


1.  
The trucks and equipment covered by this agreement will be invoiced immediately
upon completion of manufacture at assembly plant and the title shall pass to
purchaser upon tender of invoice.



2.  
The seller will maintain responsibility for the physical condition of the trucks
and equipment covered by this agreement until physical delivery is completed to
the purchaser or his agent.



3.  
While a late charge may be assessed from due date to actual date of payment, it
is not intended for late charges to be accepted in lieu of prompt payment.



4.  
The trade allowance set forth herein is based upon our appraisal of the trade-in
referred to in its present mechanical condition, free of all liens, and with the
equipment and attachments set forth upon our appraisal sheet.   Such trade-in
shall be subject to reappraisal at the time it is delivered to us and if it is
reappraised at a different value than the trade allowance set forth herein,
because of difference in mechanical condition or because of removal or
substitution of equipment or parts or attachments, or because it is subject to a
lien not set forth herein, the trade allowance shall be changed to such
reappraised value and the difference between the trade allowance  set forth
herein and the reappraised value, less any lien not set forth herein, shall be
paid in cash at the time that the new vehicle or vehicles covered by this
proposal are delivered to you.



5.  
You agree to accept the goods covered by this proposal, as fulfillment thereof,
with such changes in design and materials, or either of them, that the
manufacturer may make.



6.  
If any sales or excise taxes now in effect shall be increased, any new sales
excise, floor or processing taxes shall be imposed by federal, state or local
laws, or if the amount of such tax actually due exceeds the amount specified in
this proposal, you are to reimburse us for any and all such increased, or
additional new, taxes that we may be required to pay or to reimburse others by
reason of the manufacturer, importation, purchase or sale of the vehicles and
equipment carried by this proposal.



7.  
We shall not be responsible for delays in transportation or to delay the same on
time when prevented by strikes, fires or accidents, or by the demand exceeding
the available supply, or by any other cause reasonable beyond our control.



8.  
The limited warranties applicable to the vehicles described herein are Navistar
International Corp’s standard printed warranties which are incorporated herein
by reference.



NOTE:   Disclaimer.   The corporation’s standard printed warranties are in lieu
of all other warranties, expressed or implied.   Navistar International Corp.
specifically disclaims warranties of MERCHANTABILITY AND FITNESS FOR A
PARTICULAR

E-144

--------------------------------------------------------------------------------



PURPOSE, all other representations to the use/purchaser, and all other
obligations or liabilities.  The corporation further excludes liability
incidental or consequential damages, on the part of the corporation or seller.
No person is authorized to give any other warranties or to assume any
liabilities on the corporation or seller’s behalf unless made or assumed in
writing by the corporation or the seller.


NOTE:   Remedies under state law.  Some states do not allow the exclusion or
limitation of incidental or consequential damages, so the above limitation or
exclusion may not apply to you.    Navistar International Transportation Corp’s
warranties give you specific legal rights and you may also have other legal
rights which may vary from state to state.




E-145

--------------------------------------------------------------------------------



EXHIBIT X
 
FORM OF MONTHLY REPORT
 
[To Be Attached]
 
 

E-146

--------------------------------------------------------------------------------


Truck Retail Account Corporation
Monthly Report For:   March 2004
As of March 31, 2004


I.
Receivables Rollforward
   
Beginning Receivables
271,835,046
 
Gross Sales
105,089,715
 
Additional Post Invoice Sales
95,403
 
Total Cash Collections
(126,014,221)
 
Dilution
(330,200)
 
Charge-offs
0
 
Recoveries
0
 
Unapplied Cash
0
 
Other Adjustments
0
 
Total Receivables
250,675,743

 
 
II.
Master Aging Schedule
Aging
 
Current
165,875,499
66.17%
 
1 – 30 days past due
60,134,384
23.99%
 
31 – 60 days  past due
5,881,180
2.35%
 
61 – 90 days  past due
639,527
0.26%
 
91 – 120 days past due
981,840
0.39%
 
> 120 days past due
421,366
0.17%
 
Future (unapplied cash & terms>30)
0
0.00%
 
Non-Aged
36,991,108
14.76%
 
Non-Aged Credits
(20,012,163)
-7.98%
 
Other Credits & Unapplied Cash
(236,906)
-0.09%
 
     Total Receivables
250,675,834
100.00%
         
UNRECONCILED DIFFERENCE
(90)
 

 

 

 
Past Due Aging Schedule of A’s and B’s
   
Aging
 
Current
97,698,875
85.08%
 
 1 – 30 days past due
14,078,350
12.26%
 
31 – 60 days  past due
1,972,648
1.72%
 
61 – 90 days  past due
596,145
0.52%
 
91 – 120 days past due
329,934
0.29%
 
> 120 days past due
349,415
0.30%
 
Credits & Unapplied Cash
(192,897)
-0.17%
 
     Total Receivables
114,832,470
100.00%

 

 

 
Past Invoice Aging Schedule of C’s
 
Current
Aging
 
 1 – 30 days past  invoice
63,157,101
53.38%
 
31 – 60 days  past invoice
48,198,057
40.74%
 
61 – 90 days  past invoice
5,863,897
4.96%
 
91 – 120 days past  invoice
137,584
0.12%
 
> 120 days past invoice
994,076
0.84%
 
Credits & Unapplied Cash
(44,009)
-0.04%
 
     Total Receivables
118,306,705
100.00%





III.
Eligible Receivables
   
Total Receivables
 
250,675,743
 
Minus:   A & B Receivables> 60 days past due
 
1,275,494
 
        Total B Receivables
105,835,211
   
        Undelivered B Receivables
68,607,238
   
        25% Haircut on Current undelivered B’s
 
17,151,809
 
        10% Haircut on B’s
 
10,583,521
 
        25% Haircut on 1-30dpi C’s
 
15,789,275
 
        C Receivables>90 days past invoice
 
1,131,660
 
        Non-aged (N) Receivables less N Credit
 
16,978,944
 
        Contra-Accounts> $500K
0
0
 
        Non-Extended Terms> 120 Days
 
0
 
        Extended Terms Receivables
 
0
 
        U.S. Government Receivables> 5%
1,100,776
0
 
        Obligors w/ 30%of A&B Rec’s>60 dpd (Note #1)
 
38,996
 
        Obligors w/ 30%of C’s Rec’s>90 dpi (Note #1)
 
0
 
        Bankrupt Obligors
 
0
 
        Other Ineligibles
 
0
 
Eligible Receivables Balance
 
187,726,043
       

 
E-147

--------------------------------------------------------------------------------


 
IV.
Capital Availability
   
Eligible Receivables Balance
 
187,726,043
 
Minus:   Excess Concentrations (see Section VI)
 
59,892,783
 
        Cendant excess concentration
 
0
         
Net Receivable Balance
 
127,833,260
 
Minus:   Loss Reserve Percentage X Net Receivables Bal (Note #2)
20.00%
25,566,652
 
        Dilution Reserve Percentage X Net Receivables Balance (Note #3)
5.00%
6,391,663
 
        Yield & Servicing Reserve Percentage X Net Receivables Balance (Note#4)
1.00%
1,278,333
 
        In the event of a Credit Enhancement Trigger, the aggregate reserves
would be the greater of:
    (a) 35% or (b) the sum of the Loss, Dilution and Yield and Servicing
Reserve.
     
       Total Reserve Requirement
 
33,236,648
         
        Available for Funding
 
94,596,613
 
       Capital Outstanding (cannot  exceed $100 million)
 
0
         
        Purchaser Interest (cannot exceed 100%) (Note #5)
 
0.00%
         
        Amount Available or Paydown Required
 
0
         
        AMOUNT ADVANCED/PAID DOWN
 
0
         
Purchaser Interest after Draw/Paydown (cannot exceed 100%)
 
0.00%

 

 
V.
Compliance (Note #6)
 
Termination Event?
             
3-Month Average Dilution Ration (cannot be greater than 2.5%)
   
0.13%
No
   
Current month dilution ratio
0.25%
       
One month prior dilution ratio
0.09%
       
Two month prior dilation ratio
0.04%
     
3-Month Average Master Aging Delinquency Ratio (cannot be greater than 5.5%)
   
 
1.38%
 
No
   
Current month delinquency ratio
 0.81%
       
One month prior delinquency ratio
 1.41%
       
Two month prior delinquency ratio
 1.92%
     
3-Month Average Master Aging Default Ratio (cannot be greater than 0.5%)
   
 
0.89%
 
No
   
Current month default ratio
0.26%
       
One month prior default  ratio
0.90%
       
Two month prior default ratio
1.51%
   

 

 
VI.
Obligor Concentration Limits
 20.00%    Loss Reserve Floor        
 
Obligor Name
 
Obligor Total
 
Ineligibles
 
Eligible Receivables
Concentration Limit %
 
Limit Amount
 
Excess Concentration
 
Anheuser Bush, Inc. and Affiliates
164,160
0
164,160
18.00%
33,790,688
0
 
Walmart Leasing and Affiliates
13,590,288
1,432,695
12,157,594
18.00%
33,790,688
0
 
PHH/Ameri Gas And Affiliates (Cendant)
4,710,826
376,480
4,334,346
10.00%
18,722,604
0
 
Safeway Stores
947,457
206,922
740,535,0
10.00%
18,722,604
0
 
Sara Lee and Affiliates
0
0
0
10.00%
18,722,604
0
 
Penske
63,181,606
2,845,277
60,336,329
6.67%
12,515,070
47,821,259
 
Budget (Cendant)
42,165,715
11,321,587
30,844,128
10.00%
18,772,604
12,071,524
 
Ryder
18,367,117
1,765,665
16,601,452
10.00%
18,772,604
0
 
Obligor 1
0
0
0
6.67%
12,515,070
0
 
Obligor 2
0
0
0
6.67%
12,515,070
0
 
TOTAL
143,127,169
17,948,626
125,178,543
   
59,892,783

 
 
Notes:
1 ALL Receivables of any A & B Obligor for whom receivables greater than 60 dpd
constitute, in the aggregate, more than 30% of all Receivables of such Obligor.
All Receivables of any C Obligor for whom receivables greater than 90 dpi
constitute, in the aggregate, more than 30% of all Receivables of such Obligor.
2 This reserve percentage is calculated dynamically based on recent portfolio
performance.
3 This reserve percentage is calculated dynamically based on recent portfolio
performance.
4 This reserve percentage a static percentage.
5 Purchaser Interest is defined as follows: Capital / NRB - (Reserve Percentage
X NRB).
6 Dilution Ratio is defined as current month's dilution divided by sales 1-month
prior, which cannot be greater than 2.5%
Delinquency Ratio is defined as the aggregate Oustanding Balance of all
Receivables that were greater than 60 days divided by the aggregate Outstanding
Balance of all Receivables, which cannot be greater than 5.5% Default Ratio is
defined as the sum of the aggregate Outstanding Balance of all Receivables
unpaid for more than 90 but less than 121 days and the aggregate Oustanding
Balance of all Receivables that
became Charged-Off prior to 90 days past due divided by the aggregate Oustanding
Balance of all Receivables, which cannot be greater than 4.5%
 
The undersigned hereby represent and warrants that the foregoing is a true and
accurate accounting with respect to the outstandings of March 31, 2004 in
accordance with the Receivables Purchase Agreement date as of April 8, 2004 and
that all Representations and Warranties are restated and reaffirmed.
 
Signed by:  /s/   ANDREW J. CEDEROTH
                            Andrew J. Cederoth
                            Vice President & Treasurer


E-148

--------------------------------------------------------------------------------






 
EXHIBIT XI
 
FORM OF WEEKLY REPORT
 
[To Be Attached]


E-149

--------------------------------------------------------------------------------




EXHIBIT XII
FORM OF REDUCTION NOTICE
TRUCK RETAIL ACCOUNTS CORPORATION
REDUCTION NOTICE
DATED                     , 20_
 
Bank One,
NA (Main Office Chicago),
as Agent One Bank One Plaza, IL1-0079
Chicago, Illinois 60670-0079
 
Attention: Jupiter Administrator Ladies and Gentlemen:
 
Reference is made to the Receivables Purchase Agreement dated as of April 8,
2004 (as amended, supplemented or otherwise modified from time to time, the
"Receivables Purchase Agreement") among Truck Retail Accounts Corporation (the
"Seller"), Navistar Financial Corporation., as initial Servicer, Jupiter
Securitization Corporation, and Bank One, NA (Main Office Chicago), as Agent.
Capitalized terms defined in the Receivables Purchase Agreement are used herein
with the same meanings.
 
The Seller hereby notifies the Agent that it wishes to make an Aggregate
Reduction of $and that the Proposed Reduction Date for such
Aggregate Reduction is, 20_, which gives effect to the Required Notice Period.
 
IN WITNESS WHEREOF, the Seller has caused this Reduction Notice to be executed
and delivered as of the date first above written.
 
TRUCK RETAIL ACCOUNTS CORPORATION, as Seller
 
By:           
Name:
Title:


E-150

--------------------------------------------------------------------------------




SCHEDULE A
COMMITMENTS OF FINANCIAL INSTITUTIONS
 
Financial
Institution                                                                                                   
Commitment
Bank One, NA (Main Office
Chicago)                                                                                    $102,
000,000


E-151

--------------------------------------------------------------------------------




SCHEDULE B
 
DOCUMENTS TO BE DELIVERED TO THE AGENT
 
ON OR PRIOR TO THE INITIAL PURCHASE
 
 
 
        PART I:   Documents to be Delivered in Connection with the Receivables
Sale Agreement. 
 
       1.   Executed copies of the Receivables Sale Agreement, duly executed by
the parties thereto
 
       2.  Copy of the Resolutions of the Board of Directors of Transferor
certified by its Secretary, authorizing Transferor's execution, delivery and
performance of the Receivables Sale Agreement and the other documents to be
delivered by it thereunder.
 
3.  Articles or Certificate of Incorporation of Transferor certified by the
Secretary of State of the jurisdiction of incorporation of Transferor on or
within thirty (30) days prior to the initial Purchase (as defined in the
Receivables Sale Agreement).
 
4.  Good Standing Certificate for Transferor issued by the Secretaries of State
of its state of incorporation and each jurisdiction where it has material
operations, each of which is listed below:
 
a.  
 
b.  
 
5.  A certificate of the Secretary of Transferor certifying: (i) the names and
signatures of the officers authorized on its behalf to execute the Receivables
Sale Agreement and any other documents to be delivered by it thereunder and (ii)
a copy of Transferor's By-Laws.
 
6.  Pre-filing state and federal tax lien, judgment lien and UCC lien searches
against Transferor from the following jurisdictions:
 
a.  Delaware
 
b.  Illinois
 
7.  Copies of proper financing statements, duly filed under the UCC on or before
the date of the initial Purchase (as defined in the Receivables Sale Agreement)
in all jurisdictions as may be necessary or, in the opinion of Seller (or its
assigns), desirable, under the UCC of all appropriate jurisdictions or any
comparable law in order to perfect the ownership interests contemplated by the
Receivables Sale Agreement.
 
8.  Copies of proper UCC termination statements, if any, necessary to release
all security interests and other rights of any Person in the Receivables,
Contracts or Related Security previously granted by Transferor.


E-152

--------------------------------------------------------------------------------


 
 
9.  Executed Lock-Box Account Agreements for each Lock-Box and Blocked Account
Agreements for each Blocked Account.
 
10.  A favorable opinion of legal counsel for Transferor reasonably acceptable
to Seller (or its assigns) which addresses the following matters and such other
matters as Seller (or its assigns) may reasonably request:
 
--Transferor is a corporation duly incorporated, validly existing, and in good
standing under the laws of its state of incorporation.
 
--Transferor has all requisite authority to conduct its business in each
jurisdiction where failure to be so qualified would have a material adverse
effect on Transferor's business.
 
--The execution and delivery by Transferor of the Receivables Sale Agreement and
each other Transaction Document to which it is a party and its performance of
its obligations thereunder have been duly authorized by all necessary corporate
action and proceedings on the part of Transferor and will not:
 
(a)  require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);
 
(b)  contravene, or constitute a default under, any provision of applicable law
or regulation or of its articles or certificate of incorporation or bylaws or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon Transferor; or
 
(c)  result in the creation or imposition of any Adverse Claim on assets of
Transferor or any of its Subsidiaries (except as contemplated by the Receivables
Sale Agreement).
 
--The Receivables Sale Agreement and each other Transaction Document to which it
is a party has been duly executed and delivered by Transferor and constitutes
the legal, valid, and binding obligation of Transferor enforceable in accordance
with its terms, except to the extent the enforcement thereof may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors'
rights generally and subject also to the availability of equitable remedies if
equitable remedies are sought.
 
-  -The provisions of the Receivables Sale Agreement are effective to create a
valid security interest in favor of Seller in all Receivables and upon the
filing of financing statements, Seller shall acquire a first priority, perfected
security interest in such Receivables.
 
-  -To the best of the opinion giver's knowledge, there is no action, suit or
other proceeding against Transferor or any Affiliate of Transferor, which would
materially adversely affect the business or financial condition of Transferor
and its Affiliates taken as a whole or which would materially adversely affect
the ability of Transferor to perform its obligations under the Receivables Sale
Agreement.
 
11.  A "true sale" opinion and "substantive consolidation" opinion of counsel
for Transferor with respect to the transactions contemplated by the Receivables
Sale Agreement.


E-153

--------------------------------------------------------------------------------






          12.  A Compliance Certificate.
 
13.  Executed copies of (i) all consents from and authorizations by any Persons
and (ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with the Receivables Sale Agreement.
 
14.  Executed copies of the Subordinated Note (as defined in the Receivables
Sale Agreement) by Seller in favor of Transferor.
 
PART II: Documents to Be Delivered in Connection with the Agreement
 
1.  Executed copies of the Agreement, duly executed by the parties thereto.
 
            2.  Copy of the Resolutions of the Board of Directors of each Seller
Party certified by its Secretary authorizing such Person's execution, delivery
and performance of this Agreement and the other documents to be delivered by it
hereunder.
 
3.  Articles or Certificate of Incorporation of each Seller Party certified by
the Secretary of State of its jurisdiction of incorporation on or within thirty
(30) days prior to the initial Incremental Purchase.
 
  4.  Good Standing Certificate for each Seller Party issued by the Secretaries
of State of its state of incorporation and each jurisdiction where it has
material operations, each of which is listed below:
 
a.  Seller:
 
b.  Servicer:
 
5.  A certificate of the Secretary of each Seller Party certifying (i) the names
and signatures of the officers authorized on its behalf to execute this
Agreement and any other documents to be delivered by it hereunder and (ii) a
copy of such Person's By-Laws.
 
6.  Pre-filing state and federal tax lien, judgment lien and UCC lien searches
against each Seller Party from the following jurisdictions:
 
a.  Seller: Delaware and Illinois
 
b.  Servicer: Delaware and Illinois
 
7.  Copies of proper financing statements, duly filed under the UCC on or before
the date of the initial Incremental Purchase in all jurisdictions as may be
necessary or, in the opinion of the Agent, desirable, under the UCC of all
appropriate jurisdictions or any comparable law in order to perfect the
ownership interests contemplated by this Agreement.


E-154

--------------------------------------------------------------------------------






 
8.  Copies of proper UCC termination statements, if any, necessary to release
all security interests and other rights of any Person in the Receivables,
Contracts or Related Security previously granted by Seller.
 
9.  Executed copies of Lock-Box Account Agreements for each Lock-Box and Blocked
Account Agreements for each Blocked Account.
 
 10.  A favorable opinion of legal counsel for the Seller Parties reasonably
acceptable to the Agent which addresses the following matters and such other
matters as the Agent may reasonably request:
 
--Each Seller Party is a corporation duly incorporated, validly existing, and in
good standing under the laws of its state of incorporation.
 
--Each Seller Party has all requisite authority to conduct its business in each
jurisdiction where failure to be so qualified would have a material adverse
effect on such Person's business.
 
--The execution and delivery by each Seller Party of this Agreement and each
other Transaction Document to which it is a party and its performance of its
obligations thereunder have been duly authorized by all necessary corporate
action and proceedings on the part of such Person and will not:
 
(a)  require any action by or in respect of, or filing with, any governmental
body, agency or official (other than the filing of UCC financing statements);
 
(b)  contravene, or constitute a default under, any provision of applicable law
or regulation or of its articles or certificate of incorporation or bylaws or of
any agreement, judgment, injunction, order, decree or other instrument binding
upon such Person; or
 
(c)  result in the creation or imposition of any Adverse Claim on assets of such
Person or any of its Subsidiaries (except as contemplated by this Agreement).
 
--This Agreement and each other Transaction Document to which such Person is a
party has been duly executed and delivered by such Person and constitutes the
legal, valid, and binding obligation of such Person, enforceable in accordance
with its terms, except to the extent the enforcement thereof may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors'
rights generally and subject also to the availability of equitable remedies if
equitable remedies are sought.
 
--The provisions of the Agreement are effective to create a valid security
interest in favor of the Agent for the benefit of the Purchasers in all
Receivables, and upon the filing of financing statements, the Agent for the
benefit of the Purchasers shall acquire a first priority, perfected security
interest in such Receivables.
 
--To the best of the opinion giver's knowledge, there is no action, suit or
other proceeding against any Seller Party or any of their respective Affiliates,
which would materially adversely affect the business or financial condition of
such Person and its Affiliates taken as a


E-155

--------------------------------------------------------------------------------


 
whole or which would materially adversely affect the ability of such Person to
perform its obligations under any Transaction Document to which it is a party.
 
 11. If requested by Conduit or the Agent, a favorable opinion of legal counsel
for each Financial Institution, reasonably acceptable to the Agent which
addresses the following matters:
 
-  -This Agreement has been duly authorized by all necessary corporate action of
such Financial Institution.
 
-  -This Agreement has been duly executed and delivered by such Financial
Institution and, assuming due authorization, execution and delivery by each of
the other parties thereto, constitutes a legal, valid and binding obligation of
such Financial Institution, enforceable against such Financial Institution in
accordance with its terms.
 
12.  A Compliance Certificate.
 
13.  The Fee Letter.
 
14.  A Monthly Report as of March 31, 2004.
 
15.   Executed copies of (i) all consents from and authorizations by any Persons
and (ii) all waivers and amendments to existing credit facilities, that are
necessary in connection with this Agreement.
 
16.  Officer's Certificate Re: Recycled SPVs.


E-156

--------------------------------------------------------------------------------



